--------------------------------------------------------------------------------

Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT




by and between




SHP II CARUTH, L.P.,
a Texas limited partnership




and




CARUTH HAVEN, L.P.,
a Delaware limited partnership




Property Name:  Caruth Haven
Location:  City of Dallas, County of Dallas, State of Texas




Effective Date:  November 4, 2008

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




ARTICLE 1
CERTAIN DEFINITIONS
1
         
ARTICLE 2
SALE OF PROPERTY
7
         
ARTICLE 3
PURCHASE PRICE
7
           
3.1
Earnest Money Deposit
7
   
3.1.1
Payment of Deposit
7
   
3.1.2
Applicable Terms; Failure to Make Deposit
7
           
3.2
Cash at Closing
7
         
ARTICLE 4
TITLE MATTERS
8
           
4.1
Title to Real Property
8
           
4.2
Title Defects
8
   
4.2.1
Buyer’s Objections to Title; Seller’s Obligations and Rights
8
   
4.2.2
Discharge of Title Exceptions
9
   
4.2.3
No New Exceptions
9
           
4.3
Title Insurance
10
         
ARTICLE 5
BUYER'S DUE DILIGENCE/CONDITION OF THE PROPERTY
10
           
5.1
Buyer’s Due Diligence
10
   
5.1.1
Access to Property
10
   
5.1.2
Limit on Government Contacts
10
           
5.2
As-Is, Where-Is, With All Faults Sale
11
           
5.3
Termination of Agreement During Due Diligence Period
11
           
5.4
Buyer's Certificate
12
         
ARTICLE 6
ADJUSTMENTS AND PRORATIONS
12
           
6.1
Lease Rentals
12
           
6.2
Other Revenues
12
           
6.3
Real Estate and Personal Property Taxes
13
   
6.3.1
Proration of Ad Valorem Taxes
13
   
6.3.2
Insufficient Information
13
   
6.3.3
Special Assessments
13
   
6.3.4
Reassessments
14
           
6.4
Other Property Operating Expenses
14
           
6.5
Closing Costs
14
           
6.6
Cash Security Deposits
15



 
 

--------------------------------------------------------------------------------

 
 

 
6.7
Apportionment Credit
15
           
6.8
Post-Closing Reconciliation
15
   
6.8.1
Adjustment Period
15
   
6.8.2
Buyer’s Post-Closing Reconciliation
15
   
6.8.3
Dispute Resolution Following Objection
16
   
6.8.4
Payment
16
   
6.8.5
Survival
16
         
ARTICLE 7
CLOSING
16
           
7.1
Closing Date
16
           
7.2
Title Transfer and Payment of Purchase Price
16
           
7.3
Seller's Closing Deliveries
17
   
(a)
Deed
17
   
(b)
Bill of Sale
17
   
(c)
Assignment of Tenant Leases
17
   
(d)
Assignment of Intangible Property
17
   
(e)
Notice to Tenants
17
   
(f)
Non-Foreign Status Affidavit
17
   
(g)
Evidence of Authority
18
   
(h)
Closing Statement
18
   
(i)
Title Affidavit
18
   
(j)
Other Documents
18
   
(k)
Management Agreement
18
   
(l)
Tax Returns
18
   
(m)
Keys and Original Documents
18
   
(n)
Minimum Threshold Escrow Agreement
18
           
7.4
Buyer Closing Deliveries
19
   
(a)
Purchase Price
19
   
(b)
Assignment of Leases
19
   
(c)
Assignment of Intangible Property
19
   
(d)
Buyer’s As-Is Certificate
19
   
(e)
Evidence of Authority
19
   
(f)
Closing Statement
19
   
(g)
Other Documents
19
   
(h)
Tax Returns
19
   
(i)
Management Agreement
19
   
(j)
Minimum Threshold Escrow Agreement
19
         
ARTICLE 8
CONDITIONS TO CLOSING
20
           
8.1
Conditions to Seller’s Obligations
20
   
(a)
Intentionally deleted
20
   
(b)
Representations True
20


 
- ii -

--------------------------------------------------------------------------------

 
 

   
(c)
Buyer's Financial Condition
20
   
(d)
Buyer's Deliveries Complete
20
           
8.2
Conditions to Buyer’s Obligations
20
   
(a)
Representations True
20
   
(b)
Seller’s Financial Condition
20
   
(c)
Title Conditions Satisfied
20
   
(c)
Seller's Deliveries Complete
21
           
8.3
Waiver of Failure of Conditions Precedent
21
           
8.4
Approvals not a Condition to Buyer's Performance
21
         
ARTICLE 9
REPRESENTATIONS AND WARRANTIES
21
           
9.1
Buyer's Representations
21
   
9.1.1
Buyer's Authorization
21
   
9.1.2
Buyer's Financial Condition
22
   
9.1.3
Plan Assets; ERISA
22
           
9.2
Seller's Representations
22
   
9.2.1
Seller's Authorization
22
   
9.2.2
Other Seller's Representations
23
   
9.2.4
ERISA
26
           
9.3
General Provisions
26
   
9.3.1
No representation as to Leases
26
   
9.3.2
Seller’s Warranties Deemed Modified
26
   
9.3.3
Notice of Breach; Seller's Right to Cure
26
   
9.3.4
Survival; Limitation on Seller's Liability
27
         
ARTICLE 10
COVENANTS
28
           
10.1
Buyer's Covenants
28
   
10.1.1
Confidentiality
28
   
10.1.2
Buyer's Indemnity
28
           
10.2
Seller's Covenants
29
   
10.2.1
Service Contracts
29
   
10.2.2
Maintenance of Property
29
   
10.2.3
Post Closing Records
30
   
10.2.4
Intentionally Deleted
30
   
10.2.5
Survival
30
           
10.3
Mutual Covenants
30
   
10.3.1
Publicity
30
   
10.3.2
Brokers
30
   
10.3.3
Tax Protests, Tax Refunds and Credits
31
   
10.3.4
Survival
31


 
- iii -

--------------------------------------------------------------------------------

 
 
ARTICLE 11
FAILURE OF CONDITIONS
32
           
11.1
To Seller's Obligations
32
           
11.2
To Buyer's Obligations
32
         
ARTICLE 12
CONDEMNATION/CASUALTY
33
           
12.1
Right to Terminate
33
           
12.2
Allocation of Proceeds and Awards
33
           
12.3
Insurance
33
           
12.4
Waiver
34
         
ARTICLE 13
ESCROW
34
           
13.1
Deposit
34
           
13.2
Delivery
34
           
13.3
Failure of Closing
34
           
13.4
Stakeholder
34
           
13.5
Taxes
35
           
13.6
Execution by Escrow Agent
35
         
ARTICLE 14
LEASE EXPENSES
35
           
14.1
Leasing
35
           
14.2
Lease Enforcement
35
         
ARTICLE 15
MISCELLANEOUS
36
           
15.1
Buyer's Assignment
36
           
15.2
Designation Agreement
36
           
15.3
Survival/Merger
37
           
15.4
Integration/Waiver
37
           
15.5
Governing Law
37
           
15.6
Captions Not Binding; Exhibits
37
           
15.7
Binding Effect
37
           
15.8
Severability
37
           
15.9
Notices
38
           
15.10
Counterparts
39
           
15.11
No Recordation
39
           
15.12
Additional Agreements; Further Assurances
39


 
- iv -

--------------------------------------------------------------------------------

 
 

 
15.13
Construction
39
           
15.14
Maximum Aggregate Liability
40
           
15.15
Time of The Essence
40
           
15.16
Waiver of Jury Trial
40
           
15.17
Facsimile Signatures
40
           
15.18
Jurisdiction
40


 
- v -

--------------------------------------------------------------------------------

 

EXHIBITS


A.
Legal Description
   
B.
List of Contracts
   
C.
Form of Buyer's As-Is Certificate and Agreement
   
D.
Form of Special Warranty Deed
   
E.
Form of Bill of Sale
   
F.
Form of Assignment of Tenant Leases
   
G.
Form of Assignment of Intangible Property
   
H.
Form of Notice to Tenants
   
I.
Form of Seller's Non-Foreign Certificate
   
J.
Form of Seller’s Title Affidavit
   
K.
Litigation Notices, Contract Defaults, Governmental Violations
   
L.
List Of Tenants
   
M.
Form of Audit Letter
   
N.
Form of Minimum Threshold Agreement
   
O.
Intentionally Deleted
   
P.
Personal Property
   
Q.
Licenses
   
R.
Financial Statements


 
- vi -

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of November 3,
2008, by and between SHP II CARUTH, L.P., a Texas limited partnership
(“Seller”), and CARUTH HAVEN, L.P., a Delaware limited partnership (“Buyer”).


W I T N E S S E T H:


In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as follows:




ARTICLE 1 - CERTAIN DEFINITIONS


As used herein, the following terms shall have the following meanings:


“Affiliates” shall mean, with respect to any specified person or entity, any
other person or entity which, directly or indirectly controls, is controlled by,
or is under common control with, the specified person or entity.


“Business Day” shall mean any day other than a Saturday, Sunday, or any federal
or state of Texas holiday.  If any period expires on a day which is not a
Business Day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day which is not a Business Day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding Business Day.


“Buyer’s Reports” shall mean the results of any examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations and/or
investigations prepared by or for (and delivered to) or otherwise obtained by
Buyer or Buyer’s Representatives in connection with Buyer’s Due Diligence;
provided, however, that Buyer’s Reports shall not include any of the foregoing
which are internally prepared by Buyer or Buyer’s Representatives.


“Buyer’s Representatives” shall mean Buyer, its Affiliates, Servant Healthcare
Investments, LLC, and any officers, directors, employees, agents,
representatives and attorneys thereof.


“Closing” shall mean the closing of the Transaction.


“Closing Date” shall mean January 26, 2009.


“Closing Tax Year” shall mean the Tax Year in which the Closing Date occurs.


“Confidential Materials” shall mean any books, computer software, records or
files (whether in a printed or electronic format) that consist of or contain any
of the following:  appraisals; budgets; strategic plans for the Property;
internal analyses; information regarding the marketing of the Property for sale;
submissions relating to obtaining internal authorization for the sale of the
Property by Seller or any direct or indirect owner of any beneficial interest in
Seller; attorney and accountant work product; attorney-client privileged
documents; internal correspondence of Seller, any direct or indirect owner of
any beneficial interest in Seller, or any of their respective affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller, Seller’s property manager or any direct or
indirect owner of any beneficial interest in Seller which such party deems
proprietary or confidential.

 

--------------------------------------------------------------------------------

 

“Contracts” shall mean all service, supply, maintenance, utility and commission
agreements, all equipment leases, and all other contracts, subcontracts and
agreements relating to the Real Property and the Personal Property and to which
Seller (or Seller’s managing agent or property manager) is a party (including
all contracts, subcontracts and agreements relating to the construction of any
unfinished tenant improvements), all of which are described in Exhibit B
attached hereto and incorporated herein by this reference, together with any
additional contracts, subcontracts and agreements entered into in accordance
with the terms of Subsection 10.2.1 hereof and as the same may be modified or
terminated in accordance with the terms of Subsection 10.2.1.


“deemed to know” (or words of similar import) shall have the following meaning:


(a)            Buyer shall be “deemed to know” of the existence of a fact or
circumstance to the extent that:


(i)             any Buyer’s Representative has actual knowledge of such fact or
circumstance, or


(ii)            such fact or circumstance is disclosed by this Agreement,
Buyer’s Reports, any documents executed by Seller for the benefit of and
delivered to Buyer in connection with the Closing, the Documents (to the extent
delivered to Buyer by Seller prior to Closing) or any estoppel certificate
executed by any tenant of the Property and delivered to Buyer or any Buyer’s
Representatives prior to Closing.


(b)            Buyer shall be “deemed to know” that any Seller’s Warranty is
untrue, inaccurate or incorrect to the extent that any Buyer’s Representative
 has actual knowledge that such Seller’s Warranty is untrue, inaccurate or
incorrect.


“Deposit” shall mean the sum of Four Hundred Thousand and No/100ths Dollars
($400,000.00), to the extent the same is deposited by Buyer in accordance with
the terms of Subsection 3.1.1 hereof, together with any interest earned thereon.


“Designated Employees” shall mean Keith Ashburn, Richard K. Blaylock, John W.
Dark, Noah R. Levy and Mark Haberlen.

 
- 2 -

--------------------------------------------------------------------------------

 

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Parties deliver to
Buyer, or Buyer’s Representatives, prior to Closing or which are otherwise
obtained by Buyer, or Buyer’s Representatives, prior to Closing, including, but
not limited to, the Title Commitment, the Survey, the Title Documents, and the
Property Documents.


“Due Diligence” shall mean examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations and/or investigations with respect to
the Property, the Documents, and other information and documents regarding the
Property, including, without limitation, examination and review of title
matters, applicable land use and zoning Laws and other Laws applicable to the
Property, the physical condition of the Property, and the economic status of the
Property.


“Due Diligence Period” shall mean the period which commenced prior to the
execution of this Agreement and expired on October 24, 2008.


“Escrow Agent” shall mean First American Title Insurance Company, National
Commercial Services, Attn:  Rachael Weaver, 111 North Orange Avenue, Suite 1285,
Orlando, FL  32801; telephone: 407-244-0001; fax:  888-216-9921, in its capacity
as escrow agent.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.


“Hazardous Materials” shall mean any substance, chemical, waste or material that
is or becomes regulated by any federal, state or local governmental authority
because of its toxicity, infectiousness, radioactivity, explosiveness,
ignitability, corrosiveness or reactivity, including, without limitation,
asbestos or any substance containing more than 0.1 percent asbestos, the group
of compounds known as polychlorinated biphenyls, flammable explosives, oil,
petroleum or any refined petroleum product.


“Laws” shall mean all municipal, county, state or federal statutes, codes,
ordinances, laws, rules or regulations.


“Leases” shall mean all leases for tenants of the Real Property on the Closing
Date.


“Liabilities” shall mean, collectively, any and all losses, costs, damages,
claims, liabilities, expenses, demands or obligations of any kind or nature
whatsoever.


“Major Casualty/Condemnation” shall mean:


 
(a)
with respect to any condemnation or eminent domain proceedings that occurs after
the date hereof, the portion of the Property that is the subject of such
proceedings has a value in excess of Five Hundred Thousand and No/100 Dollars
($500,000.00), as reasonably determined by Seller; and


 
- 3 -

--------------------------------------------------------------------------------

 

 
(b)
with respect to any casualty that occurs after the date hereof, either (i) the
casualty is an uninsured casualty and Seller, in its sole and absolute
discretion, does not elect to cause the damage to be repaired or restored or
give Buyer a credit at Closing for such repair or restoration, or (ii) the
portion of the Property that is damaged or destroyed has a cost of repair that
is in excess of Five Hundred Thousand and No/100 Dollars ($500,000.00), as
reasonably determined by Seller.



“Other Property Rights” shall mean, collectively, Seller’s interest, if any, in
and to all of the following:  (a) to the extent that the same are in effect as
of the Closing Date, any licenses, permits and other written authorizations
necessary for the use, operation or ownership of the Real Property, and (b) any
guaranties and warranties in effect with respect to any portion of the Real
Property or the Personal Property as of the Closing Date, and (c) the rights of
Seller to the name “Caruth Haven” (it being acknowledged by Buyer that Seller
does not have exclusive rights to use such name and that Seller has not
registered the same in any manner).


“Owner’s Title Policy” shall mean an ALTA Owner’s Form of title insurance policy
(or such other comparable form of title insurance policy as is available in the
jurisdiction in which the Property is located and which is reasonably acceptable
to Buyer) in the form of the Title Commitment, in the amount of the Purchase
Price.


“Permitted Exceptions” shall mean and include all of the following, subject to
the rights of Buyer to object to matters of title and survey pursuant to Article
4 hereof and the right of Buyer to terminate this Agreement pursuant to Article
5 hereof:  (a) applicable zoning and building ordinances and land use
regulations, (b) all liens, encumbrances, covenants, conditions, restrictions,
easements and other matters of record listed on Schedule B of the Title
Commitment, to the extent Buyer waives or is deemed to have waived such matters
pursuant to Section 4.2 herein, (c) such other exceptions to title as are listed
on Schedule B of the Title Commitment, excluding the Title Company’s standard
printed exceptions which shall be deemed Title Objections, to the extent Buyer
waives or is deemed to have waived such matters pursuant to Section 4.2 herein
(d) such state of facts as disclosed in a Survey of the Property to the extent
Buyer waives or is deemed to have waived such matters pursuant to Section 4.2
herein, (e) the lien of taxes and assessments not yet due and payable at Closing
(it being agreed by Buyer and Seller that if any tax or assessment is levied or
assessed with respect to the Property prior to Closing and the owner of the
Property has the election to pay such tax or assessment either immediately or
under a payment plan with interest, Seller shall elect to pay such tax or
assessment immediately  unless otherwise agreed to in writing by Buyer, in
Buyer’s sole and absolute discretion), (f) any exceptions caused by Buyer or any
Buyer’s Representative, and (g) the rights of the tenants under the Leases.


“Personal Property” shall mean, collectively, (a) all tangible personal property
owned by Seller that is located on the Real Property and used in the ownership,
operation and maintenance of the Real Property, (b) all books, records and files
of Seller relating to the Real Property or the Leases and (c) all items of
personal property listed on Exhibit O attached hereto; but specifically
excluding from the items described in both clauses (a) and (b), any Confidential
Materials and any computer software that is licensed to Seller.

 
- 4 -

--------------------------------------------------------------------------------

 

“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, (c) Seller’s interest as landlord in all Leases; (d) Seller’s interest
in the Contracts, and (e) the Other Property Rights.


“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) any other documents or instruments which constitute, evidence
or create any portion of the Property.


“Property Manager” shall mean 12 Oaks Management Services, Inc., a Texas
corporation.


“Purchase Price” shall mean the sum of Twenty Million Five Hundred Thousand and
No/100 Dollars ($20,500,000.00).


“Real Property” shall mean that certain parcel of real estate located at 5585
Caruth Haven Lane, Dallas, County of Dallas, Texas, and legally described in
Exhibit A attached hereto and incorporated herein by this reference, together
with all buildings, improvements and fixtures located thereon as of the Closing
Date and all right, title and interest, if any, in and to all rights, privileges
and appurtenances pertaining thereto including all of Seller’s right, title and
interest, if any, in and to all rights-of-way, open or proposed streets, alleys,
easements, strips or gores of land adjacent thereto; provided, however, that in
the event of any condemnation or casualty that occurs after the date hereof, the
term “Real Property” shall not include any of the foregoing that is destroyed or
taken as a result of any such condemnation proceeding.


“Rents” shall mean all monthly rents due from the tenants of the Property under
the Leases.


“Required Removal Exceptions” shall mean, collectively, any Title Objections to
the extent (and only to the extent) that the same are either:


(i)             liens evidencing monetary encumbrances (other than liens for
non-delinquent general real estate taxes or assessments) (“Monetary Liens”)
which can be Removed by payment of liquidated amounts, or


(ii)            liens or encumbrances (including, but not limited to, Monetary
Liens) created after the date of this Agreement in violation of Subsection
4.2.3.


“Seller-Allocated Amounts” shall mean, collectively:


(a)            with respect to any condemnation or eminent domain proceedings
with respect to any portion of the Property that occurs after the date hereof
and prior to Closing, (i) the out-of-pocket costs, expenses and fees, including
reasonable attorneys’ fees, expenses and disbursements, actually incurred by
Seller in connection with obtaining payment of any award or proceeds in
connection with any such condemnation or eminent domain proceedings, and (ii)
any portion of any such award or proceeds that is allocable to loss of use of
the Property prior to Closing; and

 
- 5 -

--------------------------------------------------------------------------------

 

(b)            with respect to any casualty to any portion of the Property that
occurs after the date hereof and prior to Closing, (i) the out-of-pocket costs,
expenses and fees, including reasonable attorneys’ fees, expenses and
disbursements, actually incurred by Seller in connection with the negotiation
and/or settlement of any casualty claim with an insurer with respect to the
Property, (ii) the proceeds of any rental loss, business interruption or similar
insurance that are allocable to the period prior to the Closing Date, and (iii)
the out-of-pocket, reasonable and actual costs incurred by Seller in stabilizing
and/or repairing the Property following a casualty.


“Seller’s Broker” shall mean CLW Health Care Services Group.


“Seller’s Knowledge” or words of similar import shall refer only to the actual
knowledge of the Designated Employees following reasonable inquiry and shall not
be construed to refer to the knowledge of any other Seller Party.  For purposes
of the foregoing, “reasonable inquiry” shall mean inquiry by any one of the
Designated Employees with the Executive Director. There shall be no personal
liability on the part of the Designated Employees arising out of any of the
Seller’s Warranties.


“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) Seller’s Broker; (d) Seller’s property manager, (e) any direct or
indirect owner of any beneficial interest in Seller, (f) any officer, director,
employee, or agent of Seller, its counsel, Seller’s Broker, Seller’s property
manager or any direct or indirect owner of any beneficial interest in Seller;
and (g) any other entity or individual affiliated or related in any way to any
of the foregoing.


“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 9.2 and the limited warranty of title set forth in the deed
executed by Seller in connection with Closing as the same may be deemed modified
or waived by Buyer pursuant to this Agreement.


“Survey” shall mean a survey of the Property to be obtained as set forth in
Article 4.


“Tax Year” shall mean the year period commencing on January 1 of each calendar
year and ending on December 31 of each calendar year.


“Title Commitment” shall mean that certain commitment to issue an Owner’s Policy
of Title Insurance with respect to the Property to be issued by the Title
Company.


“Title Company” shall mean First American Title Insurance Company.

 
- 6 -

--------------------------------------------------------------------------------

 

“Title Documents” shall mean all documents referred to on Schedule B of the
Title Commitment as exceptions to coverage.


“Title Objections” shall mean any exceptions to title to which Buyer timely
objects in accordance with the terms of Subsection 4.2.1(a).


“Transaction” shall mean the transaction contemplated by this Agreement.




ARTICLE 2 - SALE OF PROPERTY


Seller agrees to sell, transfer and assign and Buyer agrees to purchase, accept
and assume, subject to the terms and conditions set forth in this Agreement and
the Exhibits attached hereto, all of Seller’s right, title and interest in and
to the Property.




ARTICLE 3 - PURCHASE PRICE


In consideration of the sale of the Property to Buyer, Buyer shall pay to Seller
an amount equal to the Purchase Price, as prorated and adjusted as set forth in
Article 6, Section 7.2, or as otherwise provided under this Agreement.


3.1           Earnest Money Deposit.


 3.1.1       Payment of Deposit.  No later than 5:00 p.m. Eastern Time on the
next Business Day after the date of this Agreement and as a condition precedent
to the continued effectiveness and enforceability of this Agreement, Buyer shall
make the Deposit in immediately available funds with Escrow Agent.


 3.1.2       Applicable Terms; Failure to Make Deposit. Except as expressly
otherwise set forth herein, the Deposit shall be applied against the Purchase
Price on the Closing Date and shall otherwise be held and delivered by Escrow
Agent in accordance with the provisions of Article 13.  Notwithstanding any
provision in this Agreement to the contrary, if Buyer fails to timely make the
Deposit as provided herein, at Seller’s option, Buyer shall be deemed to have
elected to terminate this Agreement and, if Seller elects such option, the
parties shall have no further rights or obligations hereunder except for
obligations which expressly survive the termination of this Agreement.


3.2           Cash at Closing.  On the Closing Date, Buyer shall pay to Seller
an amount equal to the Purchase Price in immediately available funds by wire
transfer as more particularly set forth in Section 7.2, as prorated and adjusted
as set forth in Article 6, Section 7.2, or as otherwise provided under this
Agreement, and, as a portion of such payment, Buyer may cause the Escrow Agent
to pay to Seller such portion of the Deposit as Buyer requires in immediately
available funds by wire transfer as more particularly set forth in Section 7.2.

 
- 7 -

--------------------------------------------------------------------------------

 

ARTICLE 4 - TITLE MATTERS



4.1           Title to Real Property. Buyer shall use good faith and reasonable
efforts to obtain the Title Commitment, copies of all of the Title Documents,
and the Survey as soon as reasonably practicable after the date hereof.  Buyer
shall notify Seller when it receives any of the aforementioned documents and
shall promptly furnish Seller copies of the same.  The cost and expense of the
foregoing shall be borne by the parties in accordance with Section 6.5 hereof.


4.2           Title Defects.


4.2.1        Buyer’s Objections to Title; Seller’s Obligations and Rights.


(a)            Prior to the end of the Due Diligence Period, Buyer shall have
the right to object in writing to any title matters that appear on the Title
Commitment, the Survey, and any supplemental title reports or updates to the
Title Commitment (whether or not such matters constitute Permitted Exceptions)
and any such liens, encumbrances, exceptions or qualifications shall be
hereinafter referred to as “Title Objections.”  Unless Buyer timely objects to
such title or survey matters, all such matters shall be deemed to constitute
Permitted Exceptions.


(b)            Seller shall notify Buyer in writing no later than fourteen (14)
days after Seller’s receipt of Buyer’s notice setting forth the existence of any
Title Objections and indicate to Buyer that Seller either (i) intends to cure
the Title Objections within the applicable cure period, or (ii) intends not to
cure some or all of such exceptions, identifying which of the Title Objections
Seller intends to cure.  Failure of Seller to notify Buyer of its election to
cure any Title Objection shall be deemed to be an election by Seller not to cure
such Title Objection.


(c)            In the event Seller affirmatively elects to cure some or all
Title Objections, Seller shall have thirty (30) days, or such longer period
requested by Seller and agreed to by Buyer, in Buyer’s sole and absolute
discretion, following receipt of written notice of the existence of Title
Objections in which to undertake a good faith, diligent effort to cure or
eliminate the Title Objections which Seller has affirmatively elected to cure to
the satisfaction of Buyer and the Title Company in such manner as to permit the
Title Company to either endorse the Title Commitment or issue a replacement
commitment to delete the Title Objections therefrom.


(d)            If Seller is unable or elects (or is deemed to have elected) not
to cure or eliminate any Title Objections within the time allowed, Buyer may
elect to terminate this Agreement within ten (10) days following the expiration
of Seller’s thirty (30) day curative period by giving written notice of
termination to Seller, or, alternatively, Buyer may elect to close its purchase
of the Property, accepting the conveyance of the Property subject to the Title
Objections, in which event the closing shall take place on the date specified in
this Agreement, subject to any delays provided for above.  Any such Title
Objection so waived (or deemed waived) by Buyer shall be deemed to constitute a
Permitted Exception and the Closing shall occur as herein provided without any
reduction of or credit against the Purchase Price. If, by giving written notice
to Seller within the time allowed, Buyer elects to terminate this Agreement
because of the existence of uncured Title Objections which Seller affirmatively
elected to cure pursuant to Section 4.2.1 (c) above, then Seller shall be
obligated to reimburse Buyer for its documented, third-party, out-of-pocket
expenses incurred in connection with its entering into this Agreement and its
investigation of the Property; provided, however, that the reimbursement
obligation of Seller under this Agreement shall not exceed the sum of Two
Hundred Thousand and No/100 Dollars ($200,000.00), the Deposit shall be returned
to Buyer and upon such return and reimbursement the obligations of the parties
under this Agreement shall be terminated, except for those obligations which
survive termination hereunder.

 
- 8 -

--------------------------------------------------------------------------------

 

(e)            When Seller has an obligation to cure Title Objections, Seller
shall act diligently and in good faith to effect such cure; provided, however,
that, Seller shall have no obligation to expend monies or institute litigation
to cure Title Objections except as to Required Removal Exceptions.


(f)             Buyer and Seller acknowledge that Buyer delivered its notice of
Title Objections to Seller on October 15, 2008, and Seller delivered its notice
to Buyer on October 24, 2008, regarding Seller’s election not to cure any of
such Title Objections.


4.2.2        Discharge of Title Exceptions.  If on the Closing Date there are
any Required Removal Exceptions or any other Title Objections which Seller has
affirmatively elected in writing to pay and discharge, Seller may use any
portion of the Purchase Price to satisfy the same, provided Seller shall cause
the Title Company to Remove the same.


4.2.3        No New Exceptions.  From and after the date hereof, Seller shall
not execute or otherwise allow any deed, easement, restriction, covenant or
other matter affecting title to the Property unless Buyer has received a copy
thereof and has approved the same in writing.  If Buyer fails to approve in
writing any such proposed instrument within three (3) Business Days after
receipt of the aforementioned notice, Buyer shall be deemed to have not approved
the proposed instrument.  Buyer shall not unreasonably withhold its consent with
respect to any such instrument that is proposed between the date hereof and the
expiration of the Due Diligence Period.  Buyer, in its sole and absolute
discretion, shall be entitled to grant or withhold its consent with respect to
any such instrument that is proposed between the end of the Due Diligence Period
and the Closing.


4.3           Title Insurance.  At Closing, the Title Company shall issue the
Owner’s Title Policy to Buyer, insuring that title to the Real Property is
vested in Buyer subject only to the Permitted Exceptions.  At Closing, Seller
shall provide the Title Company with such affidavits as are reasonably necessary
to delete the standard printed exception, and such affidavit shall be in a form
reasonably required by the Title Company. Buyer shall be entitled to request
that the Title Company provide such endorsements (or amendments) to the Owner’s
Title Policy as Buyer may reasonably require, provided that (a) such
endorsements (or amendments) shall be at Buyer’s cost, and shall impose no
additional liability on, Seller, and (b) the Closing shall not be delayed as a
result of Buyer’s request.

 
- 9 -

--------------------------------------------------------------------------------

 

ARTICLE 5 - BUYER'S DUE DILIGENCE/CONDITION OF THE PROPERTY


5.1           Buyer’s Due Diligence.


5.1.1        Access to Property.  Between the date hereof and the Closing Date
Seller shall allow Buyer and Buyer’s Representatives access to the Property upon
reasonable prior notice at reasonable times provided (a) such access does not
interfere with the operation of the Property or the rights of tenants; (b) Buyer
shall not contact any tenant without Seller’s prior written consent; and (c)
Seller or its designated representative shall have the right to pre-approve and
be present during any physical testing of the Property.  In addition, Seller
will make or cause to be made available to Buyer copies of the property files of
Seller and the management agent for the Property (other than those files
containing Confidential Materials).  Buyer shall immediately return the Property
to the condition existing prior to any tests and inspections.  Prior to such
time as Buyer or any of Buyer’s Representatives enter the Property, Buyer shall
(i) obtain policies of general liability insurance which insure Buyer and
Buyer’s Representatives with liability insurance limits of not less than
$1,000,000 combined single limit for personal injury and property damage and
name Seller and Seller’s property manager as additional insureds and which are
with such insurance companies, provide such coverages and carry such other
limits as Seller shall reasonably require, and (ii) provide Seller with
certificates of insurance evidencing that Buyer has obtained the aforementioned
policies of insurance.


5.1.2        Limit on Government Contacts.  Notwithstanding any provision in
this Agreement to the contrary, except in connection with the preparation of a
so-called “Phase I” environmental report with respect to the Property, Buyer
shall not contact any governmental official or representative regarding
hazardous materials on or the environmental condition of the Property without
Seller’s prior written consent thereto, which consent shall not be unreasonably
withheld or delayed.  In addition, if Seller’s consent is obtained by Buyer,
Seller shall be entitled to receive at least five (5) days prior written notice
of the intended contact and to have a representative present when Buyer has any
such contact with any governmental official or representative.


5.2           As-Is, Where-Is, With All Faults Sale.  Buyer acknowledges and
agrees as follows:


(a)            During the Due Diligence Period, Buyer has conducted (or has
waived its right to conduct), and shall continue to conduct, such Due Diligence
as Buyer has deemed or shall deem necessary or appropriate.


(b)            Except for Seller’s Warranties, the Property shall be sold, and
Buyer shall accept possession of the Property on the Closing Date, “AS IS, WHERE
IS, WITH ALL FAULTS”, with no right of setoff or reduction in the Purchase
Price.

 
- 10 -

--------------------------------------------------------------------------------

 

(c)            Except for Seller’s Warranties, none of the Seller Parties have
or shall be deemed to have made any verbal or written representations,
warranties, promises or guarantees (whether express, implied, statutory or
otherwise) to Buyer with respect to the Property, any matter set forth,
contained or addressed in the Documents (including, but not limited to, the
accuracy and completeness thereof) or the results of Buyer’s Due Diligence.


In addition, Buyer expressly understands and acknowledges that it is possible
that unknown Liabilities may exist with respect to the Property and that Buyer
explicitly took that possibility into account in determining and agreeing to the
Purchase Price, and that a portion of such consideration, having been bargained
for between parties with the knowledge of the possibility of such unknown
Liabilities shall be given in exchange for a full accord and satisfaction and
discharge of all such Liabilities.  Notwithstanding the foregoing, such
acknowledgment is not intended to, and shall not be construed to, (i) effect any
contractual assumption of liability as to matters which are not expressly
assumed by Buyer in the documents executed by the parties in connection with the
Transaction, or (ii) affect or impair any rights or remedies that Buyer may have
against Seller as a result of a breach of any of Seller’s Warranties.


5.3           Termination of Agreement During Due Diligence Period.  If Buyer,
in its sole and absolute discretion, is not satisfied with the results of its
Due Diligence during the Due Diligence Period, Buyer may terminate this
Agreement by written notice to Seller at any time prior to 5:00 p.m. Eastern
Time on the last day of the Due Diligence Period, and, in the event of such
termination, neither Seller nor Buyer shall have any liability hereunder except
for those obligations which expressly survive the termination of this Agreement
and Buyer shall be entitled to the return of the Deposit.  In the event Buyer
fails to terminate this Agreement prior to 5:00 p.m. Eastern Time on the last
day of the Due Diligence Period, Buyer shall be deemed to have waived its rights
to terminate this Agreement in accordance with this Article 5.  If after the
expiration of the Due Diligence Period Buyer conducts further Due Diligence,
Buyer acknowledges and agrees that Buyer shall have no further right to
terminate this Agreement with respect to such further Due Diligence or otherwise
in accordance with this Article 5 after the expiration of the Due Diligence
Period provided, that the foregoing shall in no way limit or restrict Buyer’s
other rights hereunder or otherwise.  Buyer and Seller hereby acknowledge that
the Due Diligence Period has expired, and Buyer’s right to terminate this
Agreement pursuant to this Section 5.3 shall be of no further force and effect.


5.4           Buyer's Certificate.  Buyer shall deliver to Seller at the
Closing, a certificate in the form of Exhibit C attached hereto.


ARTICLE 6 - ADJUSTMENTS AND PRORATIONS


The following adjustments and prorations shall be made at Closing:


6.1           Lease Rentals. All collected Rents shall be prorated between
Seller and Buyer as of 12:01 a.m. on the Closing Date.  Seller shall be entitled
to all Rents attributable to any period to but not including the Closing
Date.  Buyer shall be entitled to all Rents attributable to any period on and
after the Closing Date.  Rents not collected as of the Closing Date shall not be
prorated at the time of Closing.  After Closing, Buyer shall make a good faith
effort to collect any Rents not collected as of the Closing Date on Seller’s
behalf and to tender the same to Seller upon receipt (which obligation of Buyer
shall survive the Closing and not be merged therein);  provided, however, that
all Rents collected by Buyer on or after the Closing Date shall first be applied
to all amounts due under the Leases at the time of collection (i.e., current
Rents and sums due Buyer as the current owner and landlord) with the balance (if
any) payable to Seller, but only to the extent of amounts delinquent and
actually due Seller. Buyer shall not have an exclusive right to collect the sums
due Seller under the Leases and Seller hereby retains its rights to pursue
claims against any tenant under the Leases for sums due with respect to periods
prior to the Closing Date;  provided, however, that Seller (i) shall be required
to notify Buyer in writing of its intention to commence or pursue such legal
proceedings; (ii) shall only be permitted to commence or pursue any legal
proceedings after the date which is ninety (90) days after Closing; and (iii)
shall not be permitted to commence or pursue any legal proceedings against any
tenant seeking eviction of such tenant or the termination of the underlying
lease.  The terms of the immediately preceding sentence shall survive the
Closing and not be merged therein.

 
- 11 -

--------------------------------------------------------------------------------

 

6.2           Other Revenues.  Revenues from Property operations other than
Rents (which shall be prorated as provided in Subsection 6.1.1), security
deposits (which will be apportioned as provided in Section 6.6), that are
actually collected shall be prorated between Buyer and Seller as of 12:01 a.m.
on the Closing Date.  Seller shall be entitled to all such revenues attributable
to any period to but not including the Closing Date and Buyer shall be entitled
to all such revenues attributable to any period on and after the Closing
Date.  After Closing, Buyer shall make a good faith effort to collect any such
revenues not collected as of the Closing Date on Seller’s behalf and to tender
the same to Seller upon receipt (which obligation of Buyer shall survive the
Closing and not be merged therein); provided, however, that all such revenues
collected by Buyer on or after the Closing Date shall first be applied to all
amounts due to Buyer at the time of collection (i.e., current sums due Buyer as
the current owner and landlord) with the balance (if any) payable to Seller, but
only to the extent of amounts delinquent and actually due Seller.  Buyer shall
not have an exclusive right to collect such revenues and Seller hereby retains
its rights to pursue claims against any parties for sums due with respect to
periods prior to the Closing Date; provided, however, that Seller (i) shall be
required to notify Buyer in writing of its intention to commence or pursue such
legal proceedings; (ii) shall only be permitted to commence or pursue any legal
proceedings after the date which is ninety (90) days after Closing; and (iii)
shall not be permitted to commence or pursue any legal proceedings against any
tenant seeking eviction of such tenant or the termination of the underlying
lease.  The terms of the immediately preceding sentence shall survive the
Closing and not be merged therein.


6.3           Real Estate and Personal Property Taxes.


6.3.1        Proration of Ad Valorem Taxes.  Buyer and Seller shall prorate ad
valorem real estate and personal property taxes for the Property for the Closing
Tax Year, based on the maximum discount available for early payment, and all
taxes for prior years shall be paid by the Seller.  There shall be no proration
of ad valorem real estate or personal property taxes other than as set forth
hereinabove and, as between Buyer and Seller, Buyer agrees that it shall be
solely responsible for all such ad valorem real estate and personal property
taxes due and payable after the Closing.  The proration of the ad valorem real
estate and personal property taxes actually due and payable during the Closing
Tax Year shall be calculated as follows:

 
- 12 -

--------------------------------------------------------------------------------

 

(a)            Seller shall be responsible for that portion of such taxes equal
to (i) the total such taxes due and payable during the Closing Tax Year,
multiplied by (ii) a fraction, the numerator of which shall be the number of
days in the Closing Tax Year prior to the Closing Date, and the denominator of
which shall be 365; and


(b)            Buyer shall be responsible for that portion of such taxes equal
to (i) the total such taxes due and payable during the Closing Tax Year,
multiplied by (ii) a fraction, the numerator of which shall be the number of
days in the Closing Tax Year subsequent to and including the Closing Date, and
the denominator of which shall be 365.


6.3.2        Insufficient Information.  If, at Closing, the real estate and/or
personal property tax rate and assessments have not been set for the taxes due
and payable during the Closing Tax Year, then the proration of such taxes shall
be based upon the rate and assessments for the preceding Tax Year, and such
proration shall be adjusted between Seller and Buyer after Closing upon
presentation of written evidence that the actual taxes due and payable during
the Closing Tax Year differ from the amounts used at Closing and in accordance
with the provisions of Section 6.8.


6.3.3        Special Assessments.  Seller shall pay all installments of special
assessments due and payable prior to the Closing Date and Buyer shall pay all
installments of special assessments due and payable on and after the Closing
Date; provided, however, that Seller shall not be required by the foregoing to
pay any installments of special assessments which have not been confirmed or
which relate to projects that have not been completed on the date hereof.


6.3.4        Reassessments.  In the event the Property has been assessed for
property tax purposes at such rates as would result in reassessment (i.e.,
“escape assessment” or “roll-back taxes”) based upon the change in land usage or
ownership of the Property on or after the Closing Date, Buyer hereby agrees to
pay all such taxes and to indemnify and save Seller harmless from and against
all Liabilities for such taxes.  Such indemnity shall survive the Closing and
not be merged therein.


6.4           Other Property Operating Expenses.  Operating expenses for the
Property shall be prorated as of 12:01 a.m. on the Closing Date.  Seller shall
pay all utility charges and other operating expenses attributable to the
Property to, but not including the Closing Date (except for those utility
charges and operating expenses payable by tenants in accordance with the Leases)
and Buyer shall pay all utility charges and other operating expenses
attributable to the Property on or after the Closing Date (except for those
utility charges and operating expenses payable by tenants in accordance with the
Leases).  To the extent that the amount of actual consumption of any utility
services is not determined prior to the Closing Date, a proration shall be made
at Closing based on the last available reading and post-closing adjustments
between Buyer and Seller shall be made within twenty (20) days of the date that
actual consumption for such pre-closing period is determined, which obligation
shall survive the Closing and not be merged therein.  Seller shall not assign to
Buyer any deposits which Seller has with any of the utility services or
companies servicing the Property.  Buyer shall arrange with such services and
companies to have accounts opened in Buyer’s name beginning at 12:01 a.m. on the
Closing Date.  From and after Closing, Buyer shall assume all liability for all
accrued, unpaid employee costs (including all accrued vacation, sick leave or
other benefits) owed to employees of Property Manager as of the Closing Date,
provided that Buyer receives a credit for all such amounts against the Purchase
Price at Closing.  Seller is responsible for and shall discharge and pay all
amounts attributable to deductibles under any insurance claims arising under any
policy maintained by Property Manager with respect to the Property from events
occurring prior to Closing.  Notwithstanding the foregoing to the contrary, in
no event shall Seller have any liability under this Section 6.4 for deductibles
to the extent relating to claims relating to periods arising on or after
Closing.  Seller’s obligation under this Section 6.4 shall terminate on the date
which is twelve (12) months following closing.

 
- 13 -

--------------------------------------------------------------------------------

 

6.5           Closing Costs.  Buyer shall pay the costs and expenses associated
with the following: (a) all costs of Buyer’s Due Diligence, including fees due
its consultants and attorneys, (b) all lenders’ fees and other costs of any
kind  related to any financing to be obtained by Buyer, (c)  one-half of all
escrow or closing charges, (d) one-half of all premiums and charges of the Title
Company for any Owner’s Title Policy, (e) one-half of the cost of the Survey,
(f) one half of all recording and filing charges in connection with the
instruments by which Seller conveys title to the Property, and (g) one half of
all transfer taxes, sales taxes, documentary stamp taxes and similar charges, if
any, applicable to the transfer of the Property to Buyer. Seller shall pay the
following costs and expenses associated with the Transaction: (i) all fees due
its attorneys, (ii)  all costs incurred in connection with causing the Title
Company to remove any Required Removal Exceptions or to remove any other Title
Objections, (iii) one-half of all escrow or closing charges, (iv) one-half of
all premiums and charges of the Title Company for any Owner’s Title Policy, (v)
one-half of the cost of the Survey, (vi) one half of all recording and filing
charges in connection with the instruments by which Seller conveys title to the
Property, and (vii) one half of all transfer taxes, sales taxes, documentary
stamp taxes and similar charges, if any, applicable to the transfer of the
Property to Buyer.  The obligations of the parties under this Section 6.5 shall
survive the Closing (and not be merged therein) or any earlier termination of
this Agreement.


6.6           Cash Security Deposits. At Closing, Seller shall give Buyer a
credit against the Purchase Price in the aggregate amount of any cash security
deposits then held by Seller under the Leases, except that non-refundable
deposits shall be prorated by Seller and Buyer as rent paid over the term of the
applicable Lease.


6.7           Apportionment Credit. In the event the apportionments to be made
at the Closing result in a credit balance (a) to Buyer, such sum shall be paid
at the Closing by giving Buyer a credit against the Purchase Price in the amount
of such credit balance, or (b) to Seller, Buyer shall pay the amount thereof to
Seller at the Closing by wire transfer of immediately available funds to the
account or accounts to be designated by Seller for the payment of the Purchase
Price.

 
- 14 -

--------------------------------------------------------------------------------

 

6.8           Post-Closing Reconciliation.


6.8.1        Adjustment Period. The parties agree that any amounts prorated or
credited pursuant to this Article 6 shall be paid at Closing as can best be
determined.  The parties shall be required to correct any prorated or credited
amounts that prove to be incorrect (for any reason whatsoever) at any time from
the Closing Date to ninety (90) calendar days after the Closing Date (the
“Post-Closing Adjustment Period”).


6.8.2        Buyer’s Post-Closing Reconciliation. Within sixty (60) calendar
days after the Post-Closing Adjustment Period, Buyer shall prepare and deliver
to Seller a post-Closing reconciliation representing Buyer’s determination of
all prorated or credited adjustments (the “Buyer’s Post-Closing
Reconciliation”).  Within ten (10) business days following Seller’s receipt of
the Buyer’s Post-Closing Reconciliation, Seller may object to any of the
information contained therein by delivering a written notice of such objection
and the reasons therefor to Buyer (the “Reconciliation Objection”).  Within ten
(10) business days following Buyer’s receipt of the Reconciliation Objection,
Buyer shall respond by delivering written notice to Seller specifying the scope
of its disagreement with Seller’s Reconciliation Objection (the “Objection
Response”).  If Seller fails to deliver the Reconciliation Objection or Buyer
fails to deliver the Objection Response within the required time period, the
party failing to make such delivery shall be deemed to have accepted the other
party’s determination.


6.8.3        Dispute Resolution Following Objection. If Buyer timely delivers
the Objection Response, then Buyer and Seller shall promptly meet and attempt in
good faith to resolve the dispute relating to the Buyer’s Post-Closing
Reconciliation (the “Reconciliation Dispute”).  If Buyer and Seller are unable
to resolve the Reconciliation Dispute within thirty (30) calendar days following
Buyer’s delivery of the Objection Response, then within fifteen (15) calendar
days Seller may elect to have the Reconciliation Dispute resolved by a
nationally recognized firm of independent public accountants as to which Buyer
and Seller mutually agree (the “Accounting Firm”), who shall, acting as expert
and not as arbitrator determine whether and to what extent, if any, the Buyer’s
Post-Closing Reconciliation requires adjustment.  If Seller fails to have the
Reconciliation Dispute resolved by an Accounting Firm within the required time
period, the Reconciliation Dispute shall be deemed resolved in favor of
Buyer.  Buyer and Seller shall supply such documents and information as the
Accounting Firm reasonably requires to perform its services.  The Accounting
Firm shall be instructed to use every reasonable effort to perform its services
within thirty (30) calendar days after submission of the Reconciliation Dispute
to it and, in any case, as soon as practicable after such submission.  The
Accounting Firm’s fees shall be borne by the Buyer if the Accounting Firm
determines that Buyer’s Post-Closing Reconciliation requires adjustment of
greater than five percent (5%), and shall be borne by the Seller if the
adjustment is equal to or less than five percent (5%).


6.8.4        Payment. Once a post-Closing reconciliation has been finalized
pursuant to this Section 6.9, if either party received a net benefit, the party
receiving such net benefit shall promptly, but in no event later than five (5)
business days after the post-Closing reconciliation has been finalized, pay to
the other party an amount equal to such net benefit.

 
- 15 -

--------------------------------------------------------------------------------

 

6.8.5        Survival. The provisions of this Section 6.8 shall survive the
Closing and not be merged therein.


ARTICLE 7 - CLOSING


Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:


7.1           Closing Date.  Closing shall occur on the Closing Date, or such
earlier date as may be agreed to by both parties.  The parties shall conduct an
escrow-style closing through the Title Company (or such other party selected by
Buyer and Seller) so that it will not be necessary for any party to attend the
Closing (Buyer and Seller shall have pre-Closings to finalize and sign all
documents not later than the day prior to Closing, and deliver such items to the
escrow agent).


7.2           Title Transfer and Payment of Purchase Price.  Provided all
conditions precedent to Seller’s obligations hereunder have been satisfied,
Seller agrees to convey the Property to Buyer upon confirmation of receipt of
the Purchase Price by the Escrow Agent as set forth below.  Provided all
conditions precedent to Buyer’s obligations hereunder have been satisfied, Buyer
agrees to pay the amount specified in Article 3 by timely delivering the same to
the Escrow Agent no later than 11:00 a.m. Eastern Time on the Closing Date and
causing the Escrow Agent to deposit the same in Seller’s designated account by
12:00 noon Eastern Time on the Closing Date.  In addition, for each full or
partial day after 12:00 noon Eastern Time on the Closing Date that Seller has
not received in its account the payment specified in Article 3, Buyer shall pay
to Seller at Closing (and as a condition thereto) the greater of (a) an amount
equal to one (1) day’s interest on the unpaid funds at the rate per annum equal
to the “prime rate” as such rate is reported in the “Money Rates” section of The
Wall Street Journal, as published and distributed in New York, New York, in
effect from time to time, and (b) an amount equal to the per diem proration for
one (1) day.  Notwithstanding the foregoing, subject to any extensions of the
Closing Date purusant to Section 4.2.1(d) or Section 9.3.3, or any other
extension agreed to in writing by the parties, Seller shall have the right to
terminate this Agreement at any time if such payment is not received in Seller’s
designated account by 12:00 noon Eastern Time on the Closing Date.


7.3           Seller's Closing Deliveries.  At the Closing, Seller shall deliver
or cause to be delivered the following:


(a)            Deed.  A deed in the form of Exhibit D attached hereto and
incorporated herein by this reference (“Deed”) executed and acknowledged by
Seller.


(b)            Bill of Sale.  A bill of sale in the form of Exhibit E attached
hereto and incorporated herein by this reference (“Bill of Sale”) executed by
Seller.

 
- 16 -

--------------------------------------------------------------------------------

 

(c)            Assignment of Tenant Leases.  An assignment and assumption of
tenant leases, in the form of Exhibit F attached hereto and incorporated herein
by this reference (“Assignment of Leases”) executed by Seller.


(d)            Assignment of Intangible Property.  An assignment and assumption
of the Contracts and the Other Property Rights (to the extent the same are not
transferred by the Deed, Bill of Sale or Assignment of Leases) in the form of
Exhibit G attached hereto and incorporated herein by this reference (“Assignment
of Intangible Property”) executed by Seller.


(e)            Notice to Tenants.  A single form letter in the form of Exhibit H
attached hereto and incorporated herein by this reference, executed by Seller,
duplicate copies of which shall be sent by Buyer after Closing to each tenant
under the Leases.


(f)             Non-Foreign Status Affidavit.  A non-foreign status affidavit in
the form of Exhibit I attached hereto and incorporated herein by this reference,
as required by Section 1445 of the Internal Revenue Code, executed by Seller.


(g)            Evidence of Authority.  A certificate of an officer of Seller
establishing to the reasonable satisfaction of the Title Company the authority
of Seller to consummate the Transaction.


(h)            Closing Statement.  A Closing Statement in form reasonably agreed
upon by the parties (the “Closing Statement”).


(i)             Title Affidavit.  A Seller’s Title Affidavit in the form of
Exhibit J attached hereto and incorporated herein by this reference.


(j)             Other Documents.  Such other documents as may be reasonably
required by the Title Company or as may be agreed upon by Seller and Buyer to
consummate the Transaction.


(k)            Management Agreement.  Intentionally deleted.


(l)             Tax Returns.  If applicable, duly completed and signed real
estate transfer tax or sales tax returns.


(m)           Keys and Original Documents.  Keys to all locks on the Real
Property in Seller’s or Seller’s building manager’s possession and originals or,
if originals are not available, copies, of all of the Property Documents, to the
extent not previously delivered to Buyer.


(n)            Minimum Threshold Escrow Agreement. A “Minimum Threshold
Agreement” executed by Seller, in the form of Exhibit N attached hereto and
incorporated herein by this reference.

 
- 17 -

--------------------------------------------------------------------------------

 

The items to be delivered by Seller in accordance with the terms of this Section
7.3 shall be delivered to Escrow Agent no later than 5:00 p.m. Eastern Time on
the last Business Day prior to the Closing Date, except that the items in the
paragraph entitled “Keys and Original Documents” shall be delivered by Seller
outside of escrow and shall be deemed delivered if the same are located at the
Property on the Closing Date.


7.4           Buyer Closing Deliveries. At the Closing, Buyer shall deliver or
cause to be delivered the following:


(a)            Purchase Price.  The Purchase Price, as adjusted for
apportionments and other adjustments required under this Agreement, plus any
other amounts required to be paid by Buyer at Closing.


(b)            Assignment of Leases.  The Assignment of Leases executed and
acknowledged by Buyer.


(c)            Assignment of Intangible Property.  The Assignment of Intangible
Property executed and acknowledged by Buyer.


(d)            Buyer’s As-Is Certificate.  The certificate of Buyer required
under Article 5 hereof.


(e)            Evidence of Authority. Documentation to establish to Seller’s
reasonable satisfaction the due authorization of Buyer’s acquisition of the
Property and Buyer’s execution of this Agreement and the documents required to
be delivered by Buyer pursuant to this Agreement and the consummation of the
Transaction.


(f)             Closing Statement.  The Closing Statement.


(g)            Other Documents.  Such other documents as may be reasonably
required by the Title Company or may be agreed upon by Seller and Buyer to
consummate the Transaction.


(h)            Tax Returns.  If applicable, duly completed and signed real
estate transfer tax or sales tax returns.


(i)             Management Agreement. Intentionally deleted.


(j)             Minimum Threshold Agreement. The Minimum Threshold Escrow
Agreement executed by Buyer in the form of Exhibit N attached hereto and
incorporated herein by this reference.

 
- 18 -

--------------------------------------------------------------------------------

 

The Purchase Price shall be paid in accordance with the terms of Section 7.2
hereof.  The items to be delivered by Buyer in accordance with Subsections
7.4(b)-(j) shall be delivered to Escrow Agent no later than 5:00 p.m. Eastern
Time on the last Business Day prior to the Closing Date.


ARTICLE 8 - CONDITIONS TO CLOSING


8.1           Conditions to Seller’s Obligations.  Seller’s obligation to close
the Transaction is conditioned on all of the following, any or all of which may
be waived by Seller by an express written waiver (other than with respect to the
effectiveness of the Management Agreement), at its sole option:


(a)            Intentionally deleted;


(b)            Representations True.  All representations and warranties made by
Buyer in this Agreement shall be true and correct in all material respects on
and as of the Closing Date, as if made on and as of such date except to the
extent they expressly relate to an earlier date;


(c)            Buyer's Financial Condition. No petition has been filed by or
against Buyer under the Federal Bankruptcy Code or any similar state or federal
Law, whether now or hereafter existing; and


(d)            Buyer's Deliveries Complete.  Buyer shall have delivered the
funds required hereunder and all of the documents to be executed by Buyer set
forth in Section 7.4 and shall have performed all other covenants, undertakings
and obligations, and complied with all conditions required by this Agreement, to
be performed or complied with by Buyer at or prior to the Closing.


(e)            Management Agreement. That certain Property Management Agreement
executed as of the date hereof between Property Manager and Buyer shall be in
full force and effect as of Closing.


8.2           Conditions to Buyer’s Obligations.  Buyer’s obligation to close
the Transaction is conditioned on all of the following, any or all of which may
be expressly waived by Buyer in writing (other than with respect to the
effectiveness of the Management Agreement), at its sole option:


(a)            Representations True.  Subject to the provisions of Section 9.3,
all representations and warranties made by Seller in this Agreement, as the same
may be amended as provided in Section 9.3, shall be true and correct in all
material respects on and as of the Closing Date, as if made on and as of such
date except to the extent that they expressly relate to an earlier date only and
not as of the Closing;

 
- 19 -

--------------------------------------------------------------------------------

 

(b)            Seller’s Financial Condition. No petition has been filed by or
against Seller under the Federal Bankruptcy Code or any similar state or federal
Law, whether now or hereafter existing; and


(c)            Title Conditions Satisfied.  At the time of the Closing, title to
the Property shall be as provided in Article 4 of this Agreement; and


(d)            Seller's Deliveries Complete.  Seller shall have delivered all of
the documents and other items required pursuant to Section 7.3 and shall have
performed all other covenants, undertakings and obligations, and complied with
all conditions required by this Agreement, to be performed or complied with by
Seller at or prior to the Closing.


(e)            Financing Contingency.  Buyer shall have received loan proceeds
from a third-party lender prior to or at Closing in an amount not less than TEN
MILLION TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($10,250,000.00) upon
terms satisfactory to Purchaser in its sole discretion.


(f)             Management Agreement. That certain Property Management Agreement
executed as of the date hereof between Property Manager and Buyer shall be in
full force and effect as of Closing


8.3           Waiver of Failure of Conditions Precedent.  At any time or times
on or before the date specified for the satisfaction of any condition, Seller or
Buyer may elect in writing to waive the benefit of any such condition set forth
in Section 8.1 or Section 8.2, respectively.  By closing the Transaction, Seller
and Buyer shall be conclusively deemed to have waived the benefit of any
remaining unfulfilled conditions set forth in Section 8.1 and Section 8.2,
respectively. In the event any of the conditions set forth in Section 8.1 or
Section 8.2 are neither waived nor fulfilled, Seller or Buyer (as appropriate)
may exercise such rights and remedies, if any, that such party may have pursuant
to the terms of Article 11 hereof. If however the Closing does not occur under
this Agreement due to any of the conditions described in Section 8.2 failing to
occur, so long as Seller has not sooner terminated this Agreement as a result of
a default by Buyer hereunder and in any event notwithstanding Seller’s right to
terminate provided for in Section 11.1 hereof, Buyer shall have the right, to
elect, as its sole and exclusive remedy, to terminate this Agreement by written
notice to Seller, promptly after which any Deposit shall be promptly refunded in
full to Buyer.


8.4           Approvals not a Condition to Buyer's Performance.  Subject to
Buyer’s right to terminate this Agreement prior to the expiration of the Due
Diligence Period in accordance with the terms of Article 5 hereof, Buyer
acknowledges and agrees that its obligation to perform under this Agreement is
not contingent upon Buyer’s ability to obtain any (a) governmental or
quasi-governmental approval of changes or modifications in use or zoning, or (b)
modification of any existing land use restriction.

 
- 20 -

--------------------------------------------------------------------------------

 

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES


9.1           Buyer's Representations.  Buyer represents and warrants to, and
covenants with, Seller as follows:


9.1.1        Buyer's Authorization.  Buyer (and as used in this Section 9.1.1,
the term Buyer includes any general partners or managing members of Buyer) (a)
is duly organized (or formed), validly existing and in good standing under the
Laws of its State of organization and, as and to the extent required by Laws for
this Transaction, the State in which the Property is located, (b) is authorized
to consummate the Transaction and fulfill all of its obligations hereunder and
under all documents contemplated hereunder to be executed by Buyer, and (c) has
all necessary power to execute and deliver this Agreement and all documents
contemplated hereunder to be executed by Buyer, and to perform all of its
obligations hereunder and thereunder.  This Agreement and all documents
contemplated hereunder to be executed by Buyer, have been duly authorized by all
requisite partnership, corporate or other required action on the part of Buyer
and are the valid and legally binding obligation of Buyer, enforceable in
accordance with their respective terms.  Neither the execution and delivery of
this Agreement and all documents contemplated hereunder to be executed by Buyer,
nor the performance of the obligations of Buyer hereunder or thereunder will
result in the violation of any Law or any provision of the organizational
documents of Buyer or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Buyer is bound.


9.1.2        Buyer's Financial Condition.  No petition has been filed by or
against Buyer under the Federal Bankruptcy Code or any similar state or federal
Law.


9.1.3        Plan Assets; ERISA. Buyer is not an “employee benefit plan” subject
to the provisions of Title I of ERISA or a “plan” subject to Section 4975 of the
Code and Buyer is not using “plan assets” of any such employee benefit plan or
plan to acquire the Property


9.2           Seller's Representations.  Seller represents and warrants to Buyer
as follows:


9.2.1        Seller's Authorization.  Seller (and as used in this Section 9.2.1,
the term Seller includes any general partners or managing members of Seller) (a)
is duly organized (or formed), validly existing and in good standing under the
Laws of its State of organization and, as and to the extent required by
applicable Laws, of the State in which the Property is located, (b) is
authorized to consummate the Transaction and fulfill all of its obligations
hereunder and under all documents contemplated hereunder to be executed by
Seller, and (c) has all necessary power to execute and deliver this Agreement
and all documents contemplated hereunder to be executed by Seller, and to
perform all of its obligations hereunder and thereunder.  This Agreement and all
documents contemplated hereunder to be executed by Seller, have been duly
authorized by all requisite partnership, corporate or other required action on
the part of Seller and are the valid and legally binding obligation of Seller,
enforceable in accordance with their respective terms.  Neither the execution
and delivery of this Agreement and all documents contemplated hereunder to be
executed by Seller, nor the performance of the obligations of Seller hereunder
or thereunder will result in the violation of any Law or any provision of the
organizational documents of Seller or will conflict with any order or decree of
any court or governmental instrumentality of any nature by which Seller is bound
or result in the violation of, or give any third party the right to terminate,
modify or accelerate, any agreement to which Seller is bound.

 
- 21 -

--------------------------------------------------------------------------------

 

9.2.2        Other Seller's Representations.


(a)            Except as listed in Exhibit K attached hereto and incorporated
herein by this reference, there are no outstanding judgments or current or
pending or, to Seller’s knowledge, threatened or contemplated litigation against
Seller (including, but not limited to, condemnation proceedings against the
Property) or, to Seller’s Knowledge, Manager with respect to the Property.


(b)            The Contracts listed in Exhibit B attached hereto constitute all
of the contracts and agreements related to or affecting the Property and, except
for (i) the Contracts listed in Exhibit B attached hereto, (ii) the Leases, and
(iii) the Permitted Exceptions, Seller has not entered into any contracts,
subcontracts or agreements affecting the Property that will be binding upon
Buyer after the Closing.


(c)            Except as listed in Exhibit K attached hereto, Seller has not
received written notice of any default under the Contracts which has not been
cured on or before the date hereof, and to Seller’s Knowledge no such default
has occurred or currently exists.


(d)            As of the date hereof and as updated as of Closing, the only
tenants under signed leases at the Property are the tenants listed in Exhibit L
attached hereto and incorporated herein by this reference.


(e)            Except as listed in Exhibit K attached hereto and except for
violations that have been cured, Seller has not received written notice of any
violation of any law, statute, rule, regulation or ordinance applicable to the
Property, and to Seller’s Knowledge no such violation has occurred or currently
exists.


(f)             As of the date hereof, there are no currently effective leasing
commission agreements with respect to the Property.


(g)            As of the date hereof and as updated as of Closing, except as set
forth on Exhibit K attached hereto and except for defaults cured on or before
the date hereof, neither Seller nor, to Seller’s Knowledge, Manager, has either
(i) received any written notice from any tenant of the Property asserting or
alleging that Seller is in default under such tenant’s Lease, or (ii) sent to
any tenant of the Property any written notice alleging or asserting that such
tenant is in default under such tenant’s Lease.

 
- 22 -

--------------------------------------------------------------------------------

 

(h)            As of the date hereof and as updated as of Closing, the rent roll
attached as Exhibit L and incorporated herein by this reference (the “Rent
Roll”), shall include the amounts of any resident security deposits, is true,
correct and complete in all material respects;  provided, however, that for the
purposes hereof, the Rent Roll shall only be deemed to be materially inaccurate
or incorrect if it is inaccurate or incorrect by more than TEN THOUSAND AND
NO/100 DOLLARS ($10,000).


(i)             No Rents or Leases have been assigned, transferred or
hypothecated by Seller, except by virtue of mortgage loan instruments which
shall be paid in full by Seller at or prior to Closing.  


(j)             The Personal Property to be transferred to Buyer is free and
clear of liens, security interests and other encumbrances arising by, through or
under Seller and constitutes all of the material personal property used in
connection with the operation of the Property.


(k)            Except as disclosed in the Title Commitment, as of the date of
this Agreement and as updated as of Closing and except as listed in Exhibit K
attached hereto, Seller has not received any written notice from any
governmental agency that any special assessments are pending, noted or levied
against the Property, and to Seller’s Knowledge none exist.


(l)             Except as disclosed in the Title Commitment, as of the date of
this Agreement and as updated as of Closing, Seller has not received any written
notice of any proposed reassessments of the Property from the local taxing
agencies that would, in the reasonable judgment of Seller, increase real
property taxes or assessments against the Property, and to Seller’s Knowledge
none exist.


(m)           No petition has been filed by Seller nor, to Seller’s Knowledge,
filed by or threatened to be filed by any third party, nor has Seller received
written notice of any petition filed against Seller, under the Federal
Bankruptcy Code or any similar state or federal Law.


(n)            As of the date hereof, except as listed in Exhibit K attached
hereto and except for violations that have been cured, Seller has not received
any written notice from any insurance company that carries any of Seller’s
insurance with respect to the Property that any portion of the Property violates
any building, fire, or health code, statute, ordinance, rule or regulation
applicable to the Property.

 
- 23 -

--------------------------------------------------------------------------------

 

(o)            There are no outstanding rights of first refusal, options or
other agreements binding upon Seller whereby any individual or entity has the
right to purchase all or any part of the Property.


(p)            Except as set forth in the reports delivered to Buyer in
accordance with Section 5.1.1, to Seller’s Knowledge, no Hazardous Materials
exist at, on, or under the Property.  Seller has not filed and, to Seller’s
knowledge, has not been required to file, any notice reporting a release of any
Hazardous Materials on, near or around the Property and Seller has not received
any notice or citation for noncompliance with applicable environmental Laws at
or with respect to the Property and, to Seller’s Knowledge, there is no
investigation pending, contemplated or threatened regarding the violation by
Seller of applicable environmental Laws at or with respect to the Property
whether arising out of any and all claims or causes of action based upon CERCLA
(Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
42 U.S.C. §§9601 et seq., as amended by SARA (Superfund Amendment and
Reauthorization Act of 1986) and as may be further amended from time to time),
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§6901 et seq., or
any related claims or causes of action or any other federal, state or municipal
based statutory or regulatory causes of action for environmental contamination
at, in, about or under the Property.  


(q)            Exhibit Q attached hereto is a true and complete list of all
Licenses held by the Seller and/or, to Seller’s Knowledge, Manager, with respect
to the operation of the Property as an assisted living facility.  As of the date
of this Agreement and as updated as of Closing, and except for violations that
have been cured,to Seller’s Knowledge, no applications, complaints or
proceedings are pending, contemplated or threatened against Seller, the
Licenses, or the Facility which may result in (i) the revocation, modification,
non-renewal or suspense of any such Licenses, (ii) the denial of any pending
application with respect to such Licenses, (iii) the issuance of any cease and
desist order against the Facility, or (iv) the imposition of any fines,
forfeitures or other administrative action with respect to the Facility or its
operation as an assisted living facility.


(r)             At no time during Seller’s ownership of the Property has the
Property, directly or indirectly, been a provider in or reimbursed under any
federally funded healthcare program or expense reimbursement program, such as
Medicare or Medicaid.


(s)            Seller is not a “foreign person” within the meaning of Section
1445 of the Code and the Regulations issued thereunder.


(t)             During Seller’s ownership of the Property, Seller has not leased
nor reserved for lease any unit at the property as an affordable housing unit or
for low- or moderate-income residents.  To Seller’s Knowledge, the Property is
not required to lease or reserve any unit or bedroom as an affordable housing
unit or bedroom or for low- or moderate-income residents pursuant to a presently
existing agreement or Applicable Law.

 
- 24 -

--------------------------------------------------------------------------------

 

(u)            Seller has no employees.


(v)            Seller has delivered to Buyer the financial statements (including
balance sheet and income statement) for Seller and the Property attached hereto
as Exhibit R (the "Financial Statements") for the current calendar year through
August 31, 2008.  The Financial Statements were prepared in accordance with
income tax reporting requirements, and to Seller’s Knowledge are materially
accurate and complete.


9.2.3        ERISA.  Seller is not an “employee benefit plan” subject to the
provisions of Title I of ERISA or a “plan” subject to Section 4975 of the Code,
and neither the Property nor any interest therein constitutes “plan assets” of
any such employee benefit plan or plan.


9.3           General Provisions.


9.3.1        No representation as to Leases.  Seller does not represent or
warrant that any particular Lease or Leases will be in force or effect on the
Closing Date or that the tenants will have performed their obligations
thereunder.


9.3.2        Seller’s Warranties Deemed Modified.  To the extent that Buyer
knows or is deemed to know prior to the expiration of the Due Diligence Period
that Seller’s Warranties are inaccurate, untrue or incorrect in any way, such
Seller’s Warranties shall be deemed modified to reflect the extent of Buyer’s
knowledge or deemed knowledge, as the case may be.


9.3.3        Notice of Breach; Seller's Right to Cure.  If after the expiration
of the Due Diligence Period but prior to the Closing, Buyer obtains actual
knowledge that any of Seller’s Warranties are untrue, inaccurate or incorrect in
any material respect, Buyer shall give Seller written notice thereof within five
(5) Business Days of obtaining such knowledge (but, in any event, prior to the
Closing).  If at or prior to the Closing, Seller obtains actual knowledge that
any of Seller’s Warranties are untrue, inaccurate or incorrect in any material
respect, Seller shall give Buyer written notice thereof within five (5) Business
Days of obtaining such knowledge (but, in any event, prior to the Closing).  In
either such event, Seller shall have the right to cure such misrepresentation or
breach and shall be entitled to a reasonable adjournment of the Closing (not to
exceed thirty (30) days) for the purpose of such cure.  If Seller is unable to
so cure any misrepresentation or breach, then Buyer, as its sole remedy for any
and all such materially untrue, inaccurate or incorrect material representations
or warranties, shall elect either (a) to waive such misrepresentations or
breaches of representations and warranties and consummate the Transaction
without any reduction of or credit against the Purchase Price, or (b) to
terminate this Agreement by written notice given to Seller on the Closing Date,
in which event this Agreement shall be terminated, any Deposit shall be returned
to Buyer, and Seller shall be obligated to reimburse Buyer for its documented,
third-party, out-of-pocket expenses incurred in connection with its entering
into this Agreement and its investigation of the Property; provided, however,
that the reimbursement obligation of Seller under this Agreement shall not
exceed the sum of Two Hundred Thousand and No/100 Dollars ($200,000.00) and,
thereafter, neither party shall have any further rights or obligations hereunder
except as provided in any section hereof that by its terms expressly provides
that it survives any termination of this Agreement.  If any of Seller’s
Warranties are untrue, inaccurate or incorrect but are not, in the aggregate,
untrue, inaccurate or incorrect in any material respect in Buyer’s reasonable
discrection, Buyer shall be deemed to waive such misrepresentation or breach of
warranty, and Buyer shall be required to consummate the Transaction without any
reduction of or credit against the Purchase Price.  The untruth, inaccuracy or
incorrectness of Seller’s Warranties shall be deemed material only if Buyer’s
aggregate damages resulting from the untruth, inaccuracy or incorrectness of
Seller’s Warranties are reasonably estimated to exceed Fifty Thousand and
No/100ths Dollars ($50,000.00).

 
- 25 -

--------------------------------------------------------------------------------

 

9.3.4        Survival; Limitation on Seller's Liability.  Seller’s Warranties
shall survive the Closing and not be merged therein for a period of twelve (12)
months and Seller shall only be liable to Buyer hereunder for a breach of
Seller’s Warranties made herein or in any of the documents executed by Seller at
the Closing with respect to which a claim is made by Buyer against Seller on or
before twelve (12) months after the date of the Closing.  Anything in this
Agreement to the contrary notwithstanding, the maximum aggregate liability of
Seller for breaches of Seller’s Warranties shall be limited as set forth in
Section 15.14 hereof.  Notwithstanding the foregoing, however, if the Closing
occurs, Buyer hereby expressly waives, relinquishes and releases any right or
remedy available to it at law, in equity, under this Agreement or otherwise to
make a claim against Seller for damages that Buyer may incur, or to rescind this
Agreement and the Transaction, as the result of any of Seller’s Warranties being
untrue, inaccurate or incorrect if (a) Buyer knew or is deemed to know that such
representation or warranty was untrue, inaccurate or incorrect at the time of
the Closing, or (b) Buyer’s damages as a result of such representations or
warranties being untrue, inaccurate or incorrect are reasonably estimated to
aggregate less than Fifty Thousand and No/100ths Dollars
($50,000.00).   Notwithstanding the foregoing, however, if the Closing occurs,
Seller hereby expressly waives, relinquishes and releases any right or remedy
available to it at law, in equity, under this Agreement or otherwise to make a
claim against Buyer for damages that Seller may incur, or to rescind this
Agreement and the Transaction, as the result of any of Buyer’s warranties being
untrue, inaccurate or incorrect if (a) Seller knew or is deemed to know that
such representation or warranty was untrue, inaccurate or incorrect at the time
of the Closing, or (b) Seller’s damages as a result of such representations or
warranties being untrue, inaccurate or incorrect are reasonably estimated to
aggregate less than Fifty Thousand and No/100ths Dollars ($50,000.00).

 
- 26 -

--------------------------------------------------------------------------------

 

ARTICLE 10 - COVENANTS


10.1         Buyer's Covenants.  Buyer hereby covenants as follows:


10.1.1      Confidentiality.  Buyer acknowledges that any information
heretofore or hereafter furnished to Buyer with respect to the Property has been
and will be so furnished on the condition that Buyer maintain the
confidentiality thereof.  Accordingly, Buyer shall hold, and shall direct
Buyer’s Representatives to hold in strict confidence, and Buyer shall not
disclose, and shall instruct Buyer’s Representatives not to disclose to any
other person without the prior written consent of Seller until the Closing shall
have been consummated, (a) the terms of the Agreement, (b) any of the
information in respect of the Property delivered to Buyer, Buyer’s
Representatives, or by Seller or any of the Seller Parties, including, but not
limited to, any information hereafter obtained by Buyer or any Buyer’s
Representatives in connection with its Due Diligence, and (c) the identity of
Seller, and, if applicable, the identity of any direct or indirect owner of any
beneficial interest in Seller. In addition, the parties hereby agree that, after
Closing, each party shall continue to hold, and shall cause their respective
representatives to hold, the terms of this Agreement and the identity of Seller,
and, if applicable, the identity of any direct or indirect owner of any
beneficial interest in Seller in strict confidence, and neither Selelr nor Buyer
shall disclose, and shall prohibit each parties representatives from disclosing,
such information to any other person without the prior written consent of the
other party.   In the event the Closing does not occur or this Agreement is
terminated, Buyer shall promptly return to Seller all copies of documents
containing any of such information without retaining any copy thereof or extract
therefrom.  Notwithstanding anything to the contrary hereinabove set forth,
Buyer may disclose such information (i) on a need-to-know basis to its
employees, advisors, members of professional firms serving it or potential
lenders, (ii) as any governmental agency may require in order to comply with
applicable Laws, or (iii) to the extent that such information is a matter of
public record.  The provisions of this Subsection 10.1.1 shall survive any
termination of this Agreement for a period of two (2) years.


10.1.2      Buyer's Indemnity.  Buyer hereby agrees to indemnify, defend, and
hold Seller and each of the other Seller Parties free and harmless from and
against any and all Liabilities (including reasonable attorneys’ fees, expenses
and disbursements) arising out of or resulting from (a) the breach of the terms
of Subsection 10.1.1 or (b) the entry on the Real Property in connection with
the conduct of any Due Diligence by Buyer or any of Buyer’s Representatives
provided, however, that Buyer’s obligations under this clause (b) shall not
apply to the mere discovery of an pre-existing environmental or physical
condition at the Property.  The foregoing indemnity shall survive the Closing
(and not be merged therein) or any earlier termination of this Agreement for one
(1) year from Closing or termination of this Agreement.

 
- 27 -

--------------------------------------------------------------------------------

 

10.2         Seller's Covenants.  Seller hereby covenants as follows:


10.2.1      Service Contracts.


(a)            Without Buyer’s prior written consent, between the date hereof
and the Closing Date Seller shall not terminate, extend, renew, replace or
modify any Contract or enter into any new service contract or agreement unless
such Contract, service contract or agreement (as so extended, renewed, replaced
or modified) can be terminated by the owner of the Property without penalty on
not more than thirty (30) days’ notice and does not exceed $20,000.00 in
obligations of Seller for such thirty (30) day period.  Seller shall provide
Buyer not less than three (3) Business Days’ prior written notice to provide its
consent to any such contract, termination, extension, renewal, replacement or
modification.  If Buyer fails to object in writing to any such proposed action
within three (3) Business Days after receipt of the aforementioned notice, Buyer
shall be deemed to have approved the proposed action.  Buyer’s consent shall not
be unreasonably withheld or delayed with respect to any such transaction that is
proposed prior to the end of the Due Diligence Period, but thereafter, Buyer, in
its sole and absolute discretion, shall be entitled to grant or withhold its
consent with respect to any such transaction that is proposed between the end of
the Due Diligence Period and the Closing.


(b)            On or before the Closing, Seller shall terminate any management
agreements currently in effect with respect to the Property at the sole cost and
expense of Seller.


10.2.2      Maintenance of Property.  Except to the extent Seller is relieved of
such obligations by Article 12 hereof, between the date hereof and the Closing
Date Seller shall maintain and keep the Property and Licenses in a manner
consistent with Seller’s past practices with respect to the Property; provided,
however, that, subject to Buyer’s right to terminate this Agreement prior to the
expiration of the Due Diligence Period in accordance with the terms of Article 5
hereof, Buyer hereby agrees that, except as otherwise set forth in this Section
10.2.2 or for breaches of this Section 10.2.2, Buyer shall accept the Property
subject to, and Seller shall have no obligation to cure, (a) any violations of
Laws, or (b) any physical conditions that would give rise to violations of Laws,
whether the same now exist or arise prior to Closing.  Between the date hereof
and the Closing Date, Seller will advise Buyer of any written notice Seller
receives after the date hereof from any governmental authority of the violation
of any Laws regulating the condition or use of the Property. In the event that,
following the date hereof, Seller delivers Buyer a written notice of a violation
of Laws regarding the condition or use of the Property, and the reasonably
estimated cost to correct such violation is less than $50,000.00, then Seller
shall be responsible to either (i) correct such violation prior to Closing, or
(ii) if such violations are not corrected on or prior to Closing, credit to
Buyer the reasonable cost to complete such violation, not to exceed
$50,000.00.  In the event that Seller delivers Buyer a written notice of a
violation of Laws regarding the condition of the Property, and the reasonably
estimated cost to correct such violation would exceed Fifty Thousand and
No/100ths Dollars ($50,000.00), Seller shall have no obligation to cure such
items, but Buyer shall have the right to terminate this Agreement by providing
written notice to Seller prior to the earlier of (a)  five (5) business days of
receipt of such notice of violation, or (b) the Closing Date, in which event
this Agreement shall be terminated, any Deposit shall be returned to Buyer
and  thereafter neither party shall have any further rights or obligations
hereunder except as provided in any section hereof that by its terms expressly
provides that it survives any termination of this Agreement.

 
- 28 -

--------------------------------------------------------------------------------

 

10.2.3     Post Closing Records. Upon Buyer's request, for a period of one (1)
year after Closing, Seller shall make the operating statements and any and all
books, records, correspondence, financial data, Leases, delinquency reports and
all other documents and matters maintained by Seller or its agents and relating
to receipts and expenditures pertaining to the Property for the three (3) most
recent full calendar years and the current calendar year (collectively, the
"Records") available to Buyer for inspection, copying and audit by Buyer's
designated accountants, and at Buyer's expense.  Seller shall provide Buyer, but
without expense to Seller, with (a) an audit letter in substantially the form as
Exhibit M attached hereto and made a part hereof, and (b) copies of, or access
to, such factual information as may be reasonably requested by Buyer or its
designated accountants, and in the possession or control of Seller, to enable
Buyer to file any filings required by the Securities and Exchange Commission in
connection with the purchase of the Property.


10.2.4      Intentionally Deleted


10.2.5      Survival.  The provisions of this Section 10.2 shall survive the
Closing (and not be merged therein) of this Agreement.


10.3         Mutual Covenants.


10.3.1      Publicity.  Seller and Buyer each hereby covenant and agree that (a)
prior to the Closing neither Seller nor Buyer shall issue any Release (as
hereinafter defined) with respect to the Transaction without the prior consent
of the other, except to the extent required by applicable Law, and (b) after the
Closing, any Release issued by either Seller or Buyer shall be subject to the
review and approval of both parties (which approval shall not be unreasonably
withheld or delayed), except to the extent required by applicable Law.  If
either Seller or Buyer is required by applicable Law to issue a Release, such
party shall, to the extent practicable, at least two (2) Business Days prior to
the issuance of the same, deliver a copy of the proposed Release to the other
party for its review.  As used herein, the term “Release” shall mean any press
release or public statement with respect to the Transaction or this Agreement.


10.3.2      Brokers.  Seller and Buyer expressly acknowledge that Seller’s
Broker has acted as the exclusive broker with respect to the Transaction and
with respect to this Agreement.  Seller shall pay any brokerage commission due
to Seller’s Broker in accordance with the separate agreement between Seller and
Seller’s Broker.  Seller agrees to hold Buyer harmless and indemnify Buyer from
and against any and all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) without regard to any limitation on the liability fo
Seller set forth in this Agreement, suffered or incurred by Buyer as a result of
any claims by Seller’s Broker or any other party claiming to have represented
Seller as broker in connection with the Transaction.  Buyer agrees to hold
Seller harmless and indemnify Seller from and against any and all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) suffered or
incurred by Seller as a result of any claims by any party claiming to have
represented Buyer as broker in connection with the Transaction other than
Seller’s Broker.

 
- 29 -

--------------------------------------------------------------------------------

 

10.3.3      Tax Protests, Tax Refunds and Credits.  Seller shall have the right
to continue and to control the progress of and to make all decisions with
respect to any contest of the real estate taxes and personal property taxes for
the Property due and payable during the Closing Tax Year and all prior Tax
Years.  Buyer shall have the right to control the progress of and to make all
decisions with respect to any tax contest of the real estate taxes and personal
property taxes for the Property due and payable during all Tax Years subsequent
to the Closing Tax Year.  All real estate and personal property tax refunds and
credits received after Closing with respect to the Property shall be applied in
the following order of priority:  first, to pay the costs and expenses
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with obtaining such tax refund or credit; second, to pay any amounts
due to any past or present tenant of the Property as a result of such tax refund
or credit to the extent required pursuant to the terms of the Leases; and third,
apportioned between Buyer and Seller as follows:


(a)            with respect to any refunds or credits attributable to real
estate and personal property taxes due and payable during the Closing Tax Year
(regardless of the year for which such taxes are assessed), such refunds and
credits shall be apportioned between Buyer and Seller in the manner provided in
Section 6.3;


(b)            with respect to any refunds or credits attributable to real
estate and personal property taxes due and payable during any period prior to
the Closing Tax Year (regardless of the year for which such taxes are assessed),
Seller shall be entitled to the entire refunds and credits; and


(c)            with respect to any refunds or credits attributable to real
estate and personal property taxes due and payable during any period after the
Closing Tax Year (regardless of the year for which such taxes are assessed),
Buyer shall be entitled to the entire refunds and credits.


10.3.4      Survival.  The provisions of this Section 10.3 shall survive the
Closing (and not be merged therein) of this Agreement.

 
- 30 -

--------------------------------------------------------------------------------

 

ARTICLE 11 - FAILURE OF CONDITIONS; DEFAULT


11.1         To Seller's Obligations. If, on or before the Closing Date, (i)
Buyer is in default of any of its obligations hereunder, or (ii) any of Buyer’s
material representations or warranties are untrue in any material respect, or
(iii) the Closing otherwise fails to occur by reason of Buyer’s failure or
refusal to perform its obligations hereunder in a prompt and timely manner, and
such circumstance in (i), (ii) or (iii) continues for five (5) days after
written notice from Seller to Buyer, which written notice shall detail such
default, untruth or failure, as applicable, then Seller shall have the right, to
elect, as its sole and exclusive remedy, to (a) terminate this Agreement by
written notice to Buyer; or (b) waive the condition and proceed to close the
Transaction. If this Agreement is so terminated, then Seller shall be entitled
to the Deposit as liquidated damages, and thereafter neither party to this
Agreement shall have any further rights or obligations hereunder other than any
arising under any section herein which expressly provides that it survives the
termination of this Agreement.


11.2         To Buyer's Obligations.  If, at the Closing, (i) Seller is in
default of any of its obligations hereunder, or (ii) any of Seller’s
representations or warranties are untrue in any material respect, or (iii) the
Closing otherwise fails to occur by reason of Seller’s failure or refusal to
perform its obligations hereunder in a prompt and timely manner, and such
circumstance in (i), (ii) or (iii) continues for five (5) days after written
notice from Buyer to Seller, which written notice shall detail such default,
untruth or failure, as applicable, Buyer shall have the right, to elect, as its
sole and exclusive remedy, to (a) terminate this Agreement by written notice to
Seller, promptly after which any Deposit shall be returned to Buyer, and Seller
shall be obligated to reimburse Buyer for its documented, third-party,
out-of-pocket expenses incurred in connection with its entering into this
Agreement and its investigation of the Property; provided, however, that the
reimbursement obligation of Seller under this Agreement shall not exceed the sum
of Two Hundred Thousand and No/100 Dollars ($200,000.00) and, thereafter,
neither party shall have any further rights or obligations hereunder except as
provided in any section hereof that by its terms expressly provides that it
survives any termination of this Agreement, or (b) waive the condition and
proceed to close the Transaction, or (c) seek specific performance of this
Agreement by Seller.  As a condition precedent to Buyer exercising any right it
may have to bring an action for specific performance hereunder, Buyer must
commence such an action within ninety (90) days after the occurrence of Seller’s
default.  Buyer agrees that its failure to timely commence such an action for
specific performance within such ninety (90) day period shall be deemed a waiver
by it of its right to commence an action for specific performance as well as a
waiver by it of any right it may have to file or record a notice of lis pendens
or notice of pendency of action or similar notice against any portion of the
Property.




ARTICLE 12 - CONDEMNATION/CASUALTY


12.1         Right to Terminate.  If, after the date hereof, (a) any portion of
the Property is taken by condemnation or eminent domain (or is the subject of a
pending taking which has not yet been consummated), or (b) any portion of the
Property is damaged or destroyed (excluding routine wear and tear), Seller shall
notify Buyer in writing of such fact within five (5) days after obtaining
knowledge thereof.  If the Property is the subject of a Major
Casualty/Condemnation that occurs after the date hereof, Buyer shall have the
right to terminate this Agreement by giving written notice to Seller no later
than ten (10) Business Days after the giving of Seller’s notice, and the Closing
Date shall be extended, if necessary, to provide sufficient time for Buyer to
make such election.  The failure by Buyer to so elect in writing to terminate
this Agreement within such ten (10) Business Day period shall be deemed an
election not to terminate this Agreement.  If this Agreement is terminated
pursuant to this Section 12.1, any Deposit shall be returned to Buyer and,
thereafter, this Agreement shall terminate and neither party to this Agreement
shall have any further rights or obligations hereunder other than any arising
under any section herein which expressly provides that it shall survive the
termination of this Agreement.

 
- 31 -

--------------------------------------------------------------------------------

 

12.2         Allocation of Proceeds and Awards.  If a condemnation or casualty
occurs after the date hereof and this Agreement is not terminated as permitted
pursuant to the terms of Section 12.1, then this Agreement shall remain in full
force and effect, Buyer shall acquire the remainder of the Property upon the
terms and conditions set forth herein and at the Closing:


(a)            if the awards or proceeds, as the case may be, have been paid to
Seller prior to Closing, then Buyer shall receive a credit at Closing equal to
(i) the amount of any such award or proceeds on account of such condemnation or
casualty, plus (ii) if a casualty has occurred and such casualty is an insured
casualty, an amount equal to Seller’s deductible with respect to such casualty,
less (iii) an amount agreed upon by Buyer and Seller equal to the
Seller-Allocated Amounts; and


(b)            to the extent that such award or proceeds have not been paid to
Seller prior to Closing, (i) if a casualty has occurred and such casualty is an
insured casualty, Buyer shall receive a credit at Closing equal to Seller’s
deductible with respect to such casualty, less an amount agreed upon by Buyer
and Seller equal to the Seller-Allocated Amounts, and (ii) Seller shall assign
to Buyer at the Closing (without recourse to Seller) the rights of Seller to,
and Buyer shall be entitled to receive and retain, such awards or proceeds;
provided, however, that within one (1) Business Day after receipt of such awards
or proceeds, Buyer shall pay to Seller an amount equal to the Seller-Allocated
Amounts not previously paid to Seller.


12.3         Insurance.  Seller shall maintain the property insurance coverage
currently in effect for the Property through the Closing Date.


12.4         Waiver.  To the extent permitted by applicable Law, the provisions
of this Article 12 supersede the provisions of any applicable Laws with respect
to the subject matter of this Article 12.


ARTICLE 13 - ESCROW


The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow (herein
collectively called the “Escrow Deposits”), shall be held by the Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:

 
- 32 -

--------------------------------------------------------------------------------

 

13.1         Deposit.  The Escrow Agent shall invest the Escrow Deposits in
government insured interest-bearing instruments reasonably satisfactory to both
Buyer and Seller, shall not commingle the Escrow Deposits with any funds of the
Escrow Agent or others, and shall promptly provide Buyer and Seller with
confirmation of the investments made.


13.2         Delivery.  Intentionally deleted.


13.3         Failure of Closing.  If for any reason the Closing does not occur,
the Escrow Agent shall deliver the Escrow Deposits to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this Section 13.3.  If for any reason the Closing does not occur
and either party makes a written demand upon the Escrow Agent for payment of the
Escrow Deposits, the Escrow Agent shall give written notice to the other party
of such demand.  If the Escrow Agent does not receive a written objection from
the other party to the proposed payment within ten (10) business days after the
giving of such notice, the Escrow Agent is hereby authorized to make such
payment.  If the Escrow Agent does receive such written objection within such
period, the Escrow Agent shall continue to hold such amount until otherwise
directed by written instructions signed by Seller and Buyer or a final judgment
of a court.  Notwithstanding the foregoing, at any time prior to the expiration
of the due diligence period, Buyer can unilaterally request, and the Escrow
Agent shall return the Deposit upon notice to Seller without any opportunity to
object.
 
13.4         Stakeholder. The parties acknowledge that the Escrow Agent is
acting solely at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable for its negligent acts and for any Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller or Buyer resulting from the Escrow Agent’s mistake of law respecting the
Escrow Agent’s scope or nature of its duties.  Seller and Buyer shall jointly
and severally indemnify and hold the Escrow Agent harmless from and against all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
incurred in connection with the performance of the Escrow Agent’s duties
hereunder, except with respect to actions or omissions taken or made by the
Escrow Agent in bad faith, in disregard of this Agreement or involving
negligence on the part of the Escrow Agent.


13.5         Taxes.  Buyer represents and warrants to the Escrow Agent that its
taxpayer identification number is 20-5737522.  So long as the return of the
Deposit is not in dispute the party who is ultimately rewarded the Deposit will
pay income taxes due thereon.


13.6         Execution By Escrow Agent.  The Escrow Agent has executed this
Agreement in the place indicated on the signature page hereof in order to
confirm that the Escrow Agent has received and shall hold the Escrow Deposits,
in escrow, and shall disburse the Escrow Deposits pursuant to the provisions of
this Article 13.

 
- 33 -

--------------------------------------------------------------------------------

 

ARTICLE 14 - LEASE EXPENSES


14.1         Leasing.  Between the date hereof and the Closing Date, Seller
shall not change its current leasing or management practices without the prior
written approval of Buyer, which approval shall not be unreasonably withheld or
delayed.  Seller shall provide Buyer with information outlining any such
proposed changes to such leasing or management practices, and Buyer shall have
three (3) Business Days to provide written approval or disapproval of such
proposed changes;  provided, however, that failure of Buyer to respond within
such three (3) Business Day period shall be deemed to constitute approval of
such proposed changes.  Between the date hereof and the Closing Date, Seller
will cause vacant apartment units at the Property to be “made ready” for
reletting and occupancy in accordance with Seller’s current standards and
timetable for turning units over, which in each case shall be at least
commercially reasonable.  It is not the intention of Seller to have all of the
vacant units “made ready” as of the Closing Date, but only those units that
would have been “made ready” in the ordinary course of business.


14.2         Lease Enforcement.  Seller shall have the right, but not the
obligation (except to the extent that Seller’s failure to act shall constitute a
waiver of such rights or remedies), to enforce the rights and remedies of the
landlord under any Lease, by summary proceedings or otherwise (including,
without limitation, the right to remove any tenant), and to apply all or any
portion of any security deposits then held by Seller thereunder or pursuant
thereto toward any loss or damage incurred by Seller by reason of any defaults
by tenants, and the exercise of any such rights or remedies shall not affect the
obligations of Buyer under this Agreement in any manner or entitle Buyer to a
reduction in, or credit or allowance against, the Purchase Price or give rise to
any other claim on the part of Buyer.




ARTICLE 15 - MISCELLANEOUS


15.1         Buyer's Assignment. Buyer shall have the right to cause Seller to
convey the Property to an affiliate of Buyer which is wholly owned by Buyer or
wholly owned by the owners of Buyer, and which assignee shall be designated in
writing by Buyer by the delivery to Seller of a written assignment of this
Agreement pursuant to which Buyer's obligations hereunder are expressly assumed
by such assignee and by delivery to Seller of evidence reasonably satisfactory
to Seller of the valid legal existence of Buyer's assignee, its qualification
(if necessary) to do business in the jurisdiction in which the Property is
located and of the authority of Buyer's assignee to execute and deliver any and
all documents required of Buyer under the terms of this Agreement, which items
shall be received by Seller not less than three (3) Business Days prior to the
Closing Date.  Notwithstanding the foregoing, the exercise of such right by
Buyer shall not relieve Buyer of any of its obligations and liabilities
hereunder including obligations and liabilities which survive the Closing or the
termination of this Agreement, nor shall any such assignment alter, impair or
relieve such assignee from the waivers, acknowledgements and agreements of Buyer
set forth herein, including, but not limited to, those set forth in Article 5,
Article 9 and Article 10 hereof, all of which are binding upon the assignee of
Buyer.  Except as expressly provided to the contrary by the immediately
preceding sentence, Buyer shall not assign this Agreement or its rights
hereunder to any individual or entity without the prior written consent of
Seller, which consent Seller may grant or withhold in its sole and absolute
discretion, and any such assignment shall be null and void ab initio.  In the
event of any permitted assignment by Buyer, any assignee shall assume any and
all obligations and liabilities of Buyer under this Agreement but,
notwithstanding such assumption, Buyer shall continue to be liable hereunder.

 
- 34 -

--------------------------------------------------------------------------------

 

15.2         Designation Agreement.  Section 6045(e) of the United States
Internal Revenue Code and the regulations promulgated thereunder (herein
collectively called the “Reporting Requirements”) require an information return
to be made to the United States Internal Revenue Service, and a statement to be
furnished to Seller, in connection with the Transaction.  Escrow Agent is either
(i) the person responsible for closing the Transaction (as described in the
Reporting Requirements) or (ii) the disbursing title or escrow company that is
most significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements).  Accordingly:


(a)            Escrow Agent is hereby designated as the “Reporting Person” (as
defined in the Reporting Requirements) for the Transaction.  Escrow Agent shall
perform all duties that are required by the Reporting Requirements to be
performed by the Reporting Person for the Transaction.


(b)            Seller and Buyer shall furnish to Escrow Agent, in a timely
manner, any information reasonably requested by Escrow Agent and necessary for
Escrow Agent to perform its duties as Reporting Person for the Transaction.


(c)            Escrow Agent hereby requests Seller to furnish to Escrow Agent
Seller's correct taxpayer identification number.  Seller acknowledges that any
failure by Seller to provide Escrow Agent with Seller's correct taxpayer
identification number may subject Seller to civil or criminal penalties imposed
by law.  Accordingly, Seller hereby certifies to Escrow Agent, under penalties
of perjury, that Seller's correct taxpayer identification number is 83-0354824.


(d)            Each of the parties hereto shall retain this Agreement for a
period of four (4) years following the calendar year during which Closing
occurs.


15.3         Survival/Merger.  Except for the provisions of this Agreement which
are explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Deed and any
other documents and instruments by Seller and the acceptance thereof by Buyer
shall effect a merger, and be deemed the full performance and discharge of every
obligation on the part of Buyer and Seller to be performed hereunder.

 
- 35 -

--------------------------------------------------------------------------------

 

15.4         Integration; Waiver.  This Agreement, together with the Exhibits
hereto, embodies and constitutes the entire understanding between the parties
with respect to the Transaction and all prior agreements, understandings,
representations and statements, oral or written, are merged into this
Agreement.  Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument signed by
the party against whom the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument.  No waiver by either party hereto of any failure or refusal by
the other party to comply with its obligations hereunder shall be deemed a
waiver of any other or subsequent failure or refusal to so comply.


15.5         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State in which the Property is located.


15.6         Captions Not Binding; Exhibits.  The captions in this Agreement are
inserted for reference only and in no way define, describe or limit the scope or
intent of this Agreement or of any of the provisions hereof.  All Exhibits
attached hereto shall be incorporated by reference as if set out herein in full.


15.7         Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.


15.8         Severability.  If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.


15.9         Notices.  Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by facsimile
(provided that the sender of such communication shall orally confirm receipt
thereof by the appropriate parties and send a copy of such communication to the
appropriate parties within one (1) Business Day of such facsimile) or when
personally delivered as shown on a receipt therefor (which shall include
delivery by a nationally recognized overnight delivery service such as Federal
Express, UPS Next Day Air, Purolator Courier or Airborne Express), to the
address for each party set forth below.  Any party, by written notice to the
other in the manner herein provided, may designate an address different from
that set forth below.

 
- 36 -

--------------------------------------------------------------------------------

 



If to Buyer:
CARUTH HAVEN, L.P.

c/o Cornerstone Growth & Income REIT, Inc.
Attn:  Sharon C. Kaiser
Chief Financial Officer
1920 Main Street, Suite 400
Irvine, CA  92614
Telephone No.:  949.263.4326
Telecopy No.:    949.250.0592


with a copy to:
Servant Healthcare Investments, LLC

Attn: Kevin Maddron
1000 Legion Place, Ste. 1650
Orlando, FL 32801
Telephone No.:   407.999.7772
Telecopy No.:     407.999.7759


with a copy to:
Michael A. Okaty, Esq.

Foley & Lardner LLP
111 North Orange Avenue
Suite 1800
Orlando, Florida 32801
Telephone No.:  407-244-3229
Telecopy No.:    407-648-1743


If to Seller:
SHP II CARUTH, L.P.

c/o Prudential Real Estate Investors
Two Ravinia Drive, Suite 400
Atlanta, Georgia  30346
Attention:  John W. Dark
Telephone No.:  770.395.8635
Telecopy No.:    770.399.5363


with a copy to:
The Prudential Insurance Company of America

PREI Law Department
Arbor Circle South, 8 Campus Drive
Parsippany, New Jersey  07054
Attention:  Law Department (James N. Marinello)
Telephone No.:  973.683.1718
Telecopy No.:    973.683.1788

 
- 37 -

--------------------------------------------------------------------------------

 

with a copy to:
Alston & Bird LLP

1201 West Peachtree Street
Atlanta, Georgia  30309-3424
Attention:  Mark C. Rusche
Telephone No.:  404.881.7281
Telecopy No.:  404.253.8798




15.10       Counterparts.  This Agreement may be executed in counterparts, each
of which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.


15.11       No Recordation. Seller and Buyer each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded and Buyer agrees
(a) not to file any notice of pendency or other instrument (other than a
judgment) against the Property or any portion thereof in connection herewith and
(b) to indemnify Seller against all Liabilities (including reasonable attorneys’
fees, expenses and disbursements) incurred by Seller by reason of the filing by
Buyer of such notice of pendency or other instrument.  Notwithstanding the
foregoing, if the same is permitted pursuant to applicable Laws, Buyer shall be
entitled to record a notice of lis pendens if Buyer is entitled to seek (and is
actually seeking) specific performance of this Agreement by Seller in accordance
with the terms of Section 11.2 hereof.


15.12       Additional Agreements; Further Assurances.  Subject to the terms and
conditions herein provided, each of the parties hereto shall execute and deliver
such documents as the other party shall reasonably request in order to
consummate and make effective the Transaction; provided, however, that the
execution and delivery of such documents by such party shall not result in any
additional liability or cost to such party.


15.13       Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendment hereof or Exhibit hereto.


15.14       Maximum Aggregate Liability.  Notwithstanding any provision to the
contrary contained in this Agreement or any documents executed by Seller
pursuant hereto or in connection herewith, the maximum aggregate liability of
Seller and the Seller Parties, and the maximum aggregate amount which may be
awarded to and collected by Buyer, in connection with the Transaction, the
Property, under this Agreement and under any and all documents executed pursuant
hereto or in connection herewith (including, without limitation, in connection
with the breach of any of Seller’s Warranties for which a claim is timely made
by Buyer) shall not exceed One Million and No/100 Dollars ($1,000,000.00).  The
provisions of this section shall survive the Closing (and not be merged therein)
or any earlier termination of this Agreement.


15.15       Time of The Essence. Time is of the essence with respect to this
Agreement.

 
- 38 -

--------------------------------------------------------------------------------

 

15.16       Waiver of Jury Trial.  EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR
THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER.  THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.


15.17       Facsimile Signatures.  Signatures to this Agreement transmitted by
telecopy shall be valid and effective to bind the party so signing.  Each party
agrees to promptly deliver an execution original to this Agreement with its
actual signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement, it being expressly agreed that each party to
this Agreement shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other party to this Agreement.


15.18       Jurisdiction.  WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF
BUYER AND SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (A) SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF NEW CASTLE, STATE OF
DELAWARE AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND
(B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF
ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH
PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY.  THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION OF THIS
AGREEMENT.

 
- 39 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed on its behalf on the day and year first above written.



 
SELLER:
                 
SHP II CARUTH, L.P., a Texas limited partnership
         
By:
Caruth Haven Court GP, LLC, a Texas limited
liability company, its general partner
           
By:
       
Name:  Richard K. Blaylock
     
Title:    Manager


 
- 40 -

--------------------------------------------------------------------------------

 
 

 
BUYER:
         
CARUTH HAVEN, L.P., a Delaware limited partnership
         
By:
       
Name:
     
Title:
 


 
- 41 -

--------------------------------------------------------------------------------

 

The undersigned has executed this Agreement solely to confirm its agreement to
(i) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (ii) comply with the provisions of Article 13 and Section 15.2.



 
ESCROW AGENT:
         
FIRST AMERICAN TITLE INSURANCE COMPANY
                 
By:
       
Name:
     
Title:
           
Date: _____________, 2008


 
- 42 -

--------------------------------------------------------------------------------

 

EXHIBIT A


LEGAL DESCRIPTION

 
A - 1

--------------------------------------------------------------------------------

 

EXHIBIT B


LIST OF CONTRACTS

 
C - 1

--------------------------------------------------------------------------------

 

EXHIBIT C


Form of Buyer's As-Is Certificate and Agreement




BUYER'S AS-IS CERTIFICATE AND AGREEMENT


THIS BUYER’S AS-IS CERTIFICATE AND AGREEMENT (this “Agreement”), is made as of
_________________, 2009 by __________________________, a _______________________
(“Contract Buyer”) and [PURCHASER ASSIGNEE: _______________________], [Assignee:
a _______________________] (“Assignee”; Contract Buyer and Assignee are herein
referred to collectively as “Buyer”) to and for the benefit of SHP II CARUTH,
L.P., a Texas limited partnership (“Seller”).


RECITALS


WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of ______________, 2008, by and between Seller and Buyer (the “Sale
Agreement”), Seller agreed to sell to Buyer, inter alia, that certain real
property legally described on Exhibit A attached hereto and incorporated herein
by this reference, the improvements located thereon and certain rights
appurtenant thereto, all as more particularly described in the Sale
Agreement.  Initially capitalized terms not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Sale Agreement; and


WHEREAS, the Sale Agreement requires, inter alia, that, as a condition precedent
to Seller's obligations under the Sale Agreement, Buyer shall execute and
deliver this Agreement to Seller at Closing.


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer hereby certifies and agrees as follows:


1.              For purposes of this Agreement, the following terms shall have
the following meanings:


“Affiliates” shall mean, with respect to any specified person or entity, any
other person or entity which, directly or indirectly controls, is controlled by,
or is under common control with, the specified person or entity.


“Assumed Liabilities”  shall mean any and all Liabilities attributable to the
Property, and arising or accruing on or after the date hereof and attributable
to events or circumstances which hereafter occur.  Notwithstanding the
foregoing, however, “Assumed Liabilities” shall include any Liabilities
attributable to the Property and arising or accruing prior to the date hereof
and attributable to events or circumstances which occurred prior to the date
hereof:

 
C - 2

--------------------------------------------------------------------------------

 

(i)             with respect to the structural or physical condition of the
Property;


(ii)            relating to the release of or the presence, discovery or removal
of any Hazardous Materials in, at, about or under the Property during the time
that Seller owned fee title to the Property to the extent that Buyer knows or is
deemed to know of such claim or cause of action on or before Closing; and


(iii)           relating to the condition or status of Seller’s or Buyer’s title
to the Property.


“Buyer’s Representatives” shall mean Buyer, its Affiliates, and any officers,
directors, employees, agents, representatives and attorneys thereof.


“Confidential Materials” shall mean any books, computer software, records or
files (whether in a printed or electronic format) that consist of or contain any
of the following:  appraisals; budgets; strategic plans for the Property;
internal analyses; information regarding the marketing of the Property for sale;
submissions relating to obtaining internal authorization for the sale of the
Property by Seller or any direct or indirect owner of any beneficial interest in
Seller; attorney and accountant work product; attorney-client privileged
documents; internal correspondence of Seller, any direct or indirect owner of
any beneficial interest in Seller, or any of their respective affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller, Seller’s property manager or any direct or
indirect owner of any beneficial interest in Seller which such party deems
proprietary or confidential


“deemed to know” (or words of similar import) shall have the following meaning:


(a)            Buyer shall be “deemed to know” of the existence of a fact or
circumstance to the extent that:


(i)             any Buyer’s Representative has actual knowledge of such fact or
circumstance, or


(ii)            such fact or circumstance is disclosed by this Agreement,
Buyer’s Reports, any documents executed by Seller for the benefit of and
delivered to Buyer in connection with the Closing, the Documents (to the extent
delivered to Buyer by Seller prior to Closing) or any estoppel certificate
executed by any tenant of the Property and delivered to Buyer or any Buyer’s
Representatives prior to Closing.


(b)            Buyer shall be “deemed to know” that any Seller’s Warranty is
untrue, inaccurate or incorrect to the extent that any Buyer’s Representative
 has actual knowledge that such Seller’s Warranty is untrue, inaccurate or
incorrect.

 
C - 3

--------------------------------------------------------------------------------

 

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Parties deliver to
Buyer, or Buyer’s Representative, prior to Closing or which are otherwise
obtained by Buyer, or Buyer’s Representative, prior to Closing, including, but
not limited to, the Title Commitment, the Survey, the Title Documents, and the
Property Documents.


“Due Diligence” shall mean examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations and/or investigations with respect to
the Property, the Documents, and other information and documents regarding the
Property, including, without limitation, examination and review of title
matters, applicable land use and zoning Laws and other Laws applicable to the
Property, the physical condition of the Property, and the economic status of the
Property.


“Hazardous Materials” shall mean any substance, chemical, waste or material that
is or becomes regulated by any federal, state or local governmental authority
because of its toxicity, infectiousness, radioactivity, explosiveness,
ignitability, corrosiveness or reactivity, including, without limitation,
asbestos or any substance containing more than 0.1 percent asbestos, the group
of compounds known as polychlorinated biphenyls, flammable explosives, oil,
petroleum or any refined petroleum product.


“Liabilities” shall mean, collectively, any and all losses, costs, damages,
claims, liabilities, expenses, demands or obligations of any kind or nature
whatsoever.


“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) any other documents or instruments which constitute, evidence
or create any portion of the Property.


“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) Seller’s Broker; (d) Seller’s property manager; (e) any direct or
indirect owner of any beneficial interest in Seller; (f) any officer, director,
employee, or agent of Seller, its counsel, Seller’s Broker, Seller’s property
manager or any direct or indirect owner of any beneficial interest in Seller;
and (g) any other entity or individual affiliated or related in any way to any
of the foregoing.


“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 9.2 of the Sale Agreement and any documents executed by Seller
for the benefit of Buyer in connection with Closing, as the same may be deemed
modified or waived by Buyer pursuant to the terms of the Sale Agreement.


2.              Buyer acknowledges and agrees that, prior to the date
hereof:  (a) Seller has made available to Buyer, or otherwise allowed Buyer
access to, the Property and all books, records and files of Seller and of the
management agent for the Property related to the Property (other than those
books, records or files containing confidential materials); (b) Buyer has
conducted (or has waived its right to conduct) all Due Diligence (including Due
Diligence with respect to Hazardous Materials) as Buyer considered necessary or
appropriate; (c) Buyer has reviewed, examined, evaluated and verified the
results of its Due Diligence to the extent it deems necessary or appropriate
with the assistance of such experts as Buyer deemed appropriate; (d) Buyer has
determined to its satisfaction the assignability of any Documents to be assigned
as part of the Transaction; and (e) except for, and only to the extent of,
Seller’s Warranties, is acquiring the Property based exclusively upon its own
Due Diligence.

 
C - 4

--------------------------------------------------------------------------------

 

3.              Buyer acknowledges and agrees that, except for, and only to the
extent of, Seller’s Warranties:


 
(a)
The Property is being sold, and Buyer is accepting possession of the Property on
the date hereof, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right of setoff or
reduction in the Purchase Price.



 
(b)
None of the Seller Parties have or shall be deemed to have made any verbal or
written representations, warranties, promises or guarantees (whether express,
implied, statutory or otherwise) to Buyer with respect to the Property, any
matter set forth, contained or addressed in the Documents (including, but not
limited to, the accuracy and completeness thereof) or the results of Buyer’s Due
Diligence.



 
(c)
Buyer is not relying on (and Seller and each of the other Seller Parties does
hereby disclaim and renounce) any representations or warranties of any kind or
nature whatsoever, whether oral or written, express, implied, statutory or
otherwise, from Seller or any other Seller Parties, as to:



 
(i)
the operation or performance of the Property, the income potential, economic
status, uses, or the merchantability, habitability or fitness of any portion of
the Property for a particular purpose;



 
(ii)
the physical condition of the Property or the condition or safety of the
Property or any component thereof, including, but not limited to, plumbing,
sewer, heating, ventilating and electrical systems, roofing, air conditioning,
foundations, soils and geology, including Hazardous Materials, lot size, or
suitability of the Property or any component thereof for a particular purpose;



 
(iii)
the presence or absence, location or scope of any Hazardous Materials in, at,
about or under the Property;



 
(iv)
whether the appliances, if any, plumbing or utilities are in working order;



 
(v)
the habitability or suitability for occupancy of any structure and the quality
of its construction;



 
(vi)
whether the improvements are structurally sound, in good condition, or in
compliance with applicable Laws;


 
C - 5

--------------------------------------------------------------------------------

 

 
(vii)
the accuracy of any statements, calculations or conditions stated or set forth
in the Documents, other books and records concerning the Property, or any of
Seller’s offering materials with respect to the Property;



 
(viii)
the dimensions of the Property or the accuracy of any floor plans, square
footage, lease abstracts, sketches, or revenue or expense projections related to
the Property;



 
(ix)
the locale of the Property, the leasing market for the Property, or the market
assumptions Buyer utilized in its analysis of the Property and determination of
the Purchase Price (such as rental rates, leasing costs, vacancy and absorption
rates, land values, replacement costs, maintenance and operating costs,
financing costs, etc.);



 
(x)
whether the Property is or would likely constitute a target of terrorist
activity or other acts of war;



 
(xi)
the ability of Buyer to obtain any and all necessary governmental approvals or
permits for Buyer’s intended use and development of the Property;



 
(xii)
the leasing status of the Property or the intentions of any parties with respect
to the negotiation and/or execution of any lease for any portion of the
Property.



 
(d)
Seller is under no duty to make any affirmative disclosures or inquiry regarding
any matter which may or may not be known to Seller or any of the other Seller
Parties, and Buyer, for itself and for its successors and assigns, hereby
specifically waives and releases Seller and each of the other Seller Parties
from any such duty that otherwise might exist.



4.              Any repairs or work required by Buyer are the sole
responsibility of Buyer, and Buyer agrees that there is no obligation on the
part of Seller to make any changes, alterations or repairs to the Property,
including, without limitation, to cure any violations of Law, comply with the
requirements of any insurer or otherwise.  Buyer is solely responsible for
obtaining any certificate of occupancy or any other approval or permit necessary
for the transfer or occupancy of the Property and for any repairs or alterations
necessary to obtain the same, all at Buyer’s sole cost and expense.


5.              Except as expressly provided hereinbelow in this Section 5,
Buyer, for Buyer and Buyer’s successors and assigns, hereby releases Seller and
each of the other Seller Parties from, and waives any and all Liabilities
against Seller and each of the other Seller Parties for or attributable to or in
connection with the Property, whether arising or accruing before, on or after
the date hereof and whether attributable to events or circumstances which have
heretofore or may hereafter occur, including, without limitation, the following:

 
C - 6

--------------------------------------------------------------------------------

 

(a)            any and all statements or opinions heretofore or hereafter made,
or information furnished, by the Seller Parties to Buyer or any of Buyer’s
Representatives; and


(b)            any and all Assumed Liabilities; and


(c)            any and all Liabilities relating to the release of or the
presence, discovery or removal of any Hazardous Materials in, at, about or under
the Property, or for, connected with or arising out of any and all claims or
causes of action based upon CERCLA (Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, 42 U.S.C. §§9601 et seq., as amended by
SARA (Superfund Amendment and Reauthorization Action of 1986) and as may be
further amended from time to time), the Resource Conservation and Recovery Act
of 1976, 42 U.S.C. §§6901 et seq., or any related claims or causes of action or
any other federal, state or municipal based statutory or regulatory causes of
action for environmental contamination at, in, or about or under the Property;
and


(d)            any and all tort claims made or brought with respect to the
Property or the use or operation thereof; and


(e)            any implied or statutory warranties or guaranties of fitness,
merchantability or any other statutory or implied warranty or guaranty of any
kind or nature regarding or relating to any portion of the Property.


The release and waiver set forth in this Section 5 is not intended and shall not
be construed to affect or impair any rights or remedies that Buyer may have
against Seller as a result of a breach of any of Seller’s Warranties; nor is
such release and waiver intended to, and such release and waiver shall not be
construed to, affect or impair any rights or remedies that Buyer may have
against any third party, nor limit any defenses that Buyer may raise against
Seller or any third party, nor to prevent Buyer from bringing an impleader
action against Seller in the event a third party institutes an action against
Buyer or from otherwise joining Seller in any lawsuit commenced by a third party
with respect to the Property or seeking contribution or reimbursement on any
such lawsuit from Seller or enforcing any judgment against Seller or an
indemnity by Seller under the Sales Agreement with respect to any judgment
entered into against Buyer with respect to third party claims attributable to
events or circumstances that occurred prior to the date hereof.


6.              Buyer hereby assumes and takes responsibility and liability for
all Assumed Liabilities.


7.             Buyer expressly understands and acknowledges that it is possible
that unknown Liabilities may exist with respect to the Property and that Buyer
explicitly took that possibility into account in determining and agreeing to the
Purchase Price, and that a portion of such consideration, having been bargained
for between parties with the knowledge of the possibility of such unknown
Liabilities has been given in exchange for a full accord and satisfaction and
discharge of all such Liabilities except as otherwise provided for herein or in
the Sale Agreement.

 
C - 7

--------------------------------------------------------------------------------

 

8.              Buyer acknowledges and agrees that the provisions of this
Agreement were a material factor in Seller’s acceptance of the Purchase Price
and, while Seller has provided the Documents and cooperated with Buyer, Seller
is unwilling to sell the Property unless Seller and the other Seller Parties are
expressly released as set forth in Section 5.


9.              This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.


10.            If any term or provision of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.


IN WITNESS WHEREOF, Buyer has executed this Agreement as of the date first set
forth hereinabove.



 
BUYER:
       
____________________________, a
 
_______________________
       
By:
     
Name:
   
Title:
                   
[PURCHASER ASSIGNEE:
 
_______________________,  a
 
_______________________]
       
By:
     
Name:
   
Title:


 
C - 8

--------------------------------------------------------------------------------

 

EXHIBIT D


Form of Special Warranty Deed






 
SPECIAL WARRANTY DEED





STATE OF TEXAS
§

KNOW ALL PERSONS BY THESE PRESENTS:
COUNTY OF DALLAS
§



THAT, SHP II CARUTH, L.P., a Texas limited partnership (“Grantor”), for and in
consideration of the sum of TEN DOLLARS ($10.00) in hand paid to Grantor by
__________, a _____________ (herein referred to as “Grantee”) whose mailing
address is _____________, and other good and valuable consideration, the receipt
and sufficiency of which considerations are hereby acknowledged, has GRANTED,
BARGAINED, SOLD, TRANSFERRED, and CONVEYED, and by these presents does GRANT,
BARGAIN, SELL, TRANSFER, and CONVEY unto Grantee: (i) that certain tract of real
property located in Dallas County, Texas as more particularly described on
Exhibit “A” attached hereto, incorporated herein and made a part hereof for all
purposes (the “Land”); and (ii) any and all buildings, structures, and other
improvements situated on the Land and all fixtures and other property affixed
thereto (collectively, the “Improvements”); and (iii) any and all rights and
appurtenances pertaining to the Land and Improvements, including any mineral
rights, rights under any reciprocal easement agreements or other recorded or
unrecorded instruments benefiting the Property (as hereinafter defined), any
right, title, or interest of Grantor in and to easements, adjacent streets,
alleys, easements, strips, or gores of real estate adjacent to the Land,
rights-of-way and rights of ingress and egress thereto and any and all rights,
titles and interests of Grantors, if any, in and to any unpaid awards made or to
be made in lieu thereof and any unpaid awards for damage thereto by reason of
change of grade of any such streets, alleys, easements or rights of way
(collectively, the “Appurtenances”) (the Land, the Improvements, and the
Appurtenances being herein collectively referred to as the “Property”).


To the extent the same are validly existing and applicable to the Property, this
Deed is executed by Grantor and accepted by Grantee subject tothose matters set
forth on Exhibit “B” attached hereto (the foregoing are hereinafter collectively
referred to as the "Permitted Encumbrances").

 
D - 1

--------------------------------------------------------------------------------

 

TO HAVE AND TO HOLD the Property together with all and singular the rights and
appurtenances thereto in anywise belonging unto Grantee, its successors and
assigns, forever, subject to the Permitted Encumbrances; and Grantor does hereby
bind itself and its successors and assigns, to WARRANT AND FOREVER DEFEND all
and singular title to the Land and Improvements, subject to the Permitted
Encumbrances, against all persons whomsoever lawfully claiming or to claim the
same or any part thereof or any interest therein, by through or under Grantor,
but not otherwise.


THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 
D - 2

--------------------------------------------------------------------------------

 

EXECUTED on the dates of the acknowledgment hereinbelow, to be effective the
___th day of _____________, 200_.



 
GRANTOR:
         
SHP II CARUTH, L.P., a Texas limited partnership
         
By:           Caruth Haven Court GP, LLC, a Texas
limited liability company, its general partner
           
By:____
     
Name:  Richard K. Blaylock
     
Title:    Manager











STATE OF TEXAS
§

§
COUNTY OF _______
§



This instrument was acknowledged before me, the undersigned authority, by
Richard K. Blaylock, Manager of Caruth Haven Court GP, LLC, a Texas limited
liability company, as general partner of SHP II Caruth, L.P., a Texas limited
partnership, on behalf of said partnership.


GIVEN UNDER MY HAND AND SEAL OF OFFICE, this _____ day of _______, 200__.





     
Notary Public, State of Texas
 
My Commission Expires


 
D - 3

--------------------------------------------------------------------------------

 

Exhibit A


LEGAL DESCRIPTON

 
D - 4

--------------------------------------------------------------------------------

 

Exhibit B


PERMITTED EXCEPTIONS

 
D - 5

--------------------------------------------------------------------------------

 

EXHIBIT E


Form of Bill of Sale




BILL OF SALE


THIS BILL OF SALE (“Bill of Sale”), is made as of the later to occur of
_______________, 2009, by and between ___________________________, a
______________________ (“Seller”) and [PURCHASER ASSIGNEE, a
_______________________] (“Buyer”).


WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of __________, 2008, by and between __________________ and Seller (the
“Sale Agreement”), Seller agreed to sell to Buyer, inter alia, certain real
property, the improvements located thereon and certain rights appurtenant
thereto, all as more particularly described in the Sale Agreement (collectively,
the “Real Property”) as more particularly described in Exhibit A attached
thereto and incorporated herein by this reference, known as
_______________________, ____________ County, __________; and


WHEREAS, by deed of even date herewith, Seller conveyed the Real Property to
Buyer and by assignment of even date herewith Seller assigned to Buyer Seller’s
rights under certain leases relating to the Real Property, as more particularly
described in such assignment (collectively, the “Leases”); and


WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Buyer certain items of tangible personal property
as hereinafter described.


NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Buyer to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
GRANTED, CONVEYED, SOLD, TRANSFERRED, SET OVER and DELIVERED and by these
presents does hereby GRANT, SELL, TRANSFER, SET OVER and DELIVER to Buyer, its
legal representatives, successors and assigns, and Buyer hereby accepts all
right, title and interest in and to (a) all tangible personal property owned by
Seller that is located on the Real Property and used in the ownership, operation
and maintenance of the Real Property, and (b) all books, records and files of
Seller relating to the Real Property and the Leases, but specifically excluding
therefrom the items described as Confidential Materials (as such term is defined
in the Sale Agreement) and any computer software that is licensed to Seller
(herein collectively called the “Personal Property”).


Reference is made to that certain As-Is Certificate and Agreement, bearing even
date herewith, executed by Buyer for the benefit of Seller (the “As-Is
Certificate”), pursuant to which Buyer has (a) agreed to certain limitations on
representations, warranties, and liabilities of Seller; (b) waived and released
certain rights and claims against Seller and certain of its affiliates; and (c)
agreed to assume and indemnify Seller and certain of its affiliates from and
against certain Assumed Liabilities (as defined in the As-Is Certificate)
relating to, arising out of or otherwise attributable to the Property (as
defined in the Sale Agreement), including the Personal Property.  The As-Is
Certificate is binding upon Buyer and its successors and assigns, including
successor owners of the Personal Property

 
E - 1

--------------------------------------------------------------------------------

 

This Bill of Sale is made without any covenant, warranty or representation by,
or recourse against, Seller, as more expressly set forth in the Sale Agreement
and the documents executed in connection therewith.


This Bill of Sale may be executed in counterparts, each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement.


If any term or provision of this Bill of Sale or the application thereof to any
persons or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Bill of Sale or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Bill of Sale shall be valid and enforced to the fullest extent permitted by law.


IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
date first set forth hereinabove.





 
SHP II CARUTH, L.P., a Texas limited partnership
           
By:
Caruth Haven Court GP, LLC, a Texas limited
liability company, its general partner
             
By:
         
Name:  Richard K. Blaylock
     
Title:    Manager


 
E - 2

--------------------------------------------------------------------------------

 
 

 
ACCEPTED:
       
[PURCHASER ASSIGNEE, a
 
_______________________]
       
By:
     
Name:
   
Title:


 
E - 3

--------------------------------------------------------------------------------

 

EXHIBIT F


Form of Assignment of Tenant Leases




ASSIGNMENT AND ASSUMPTION OF SPACE LEASES


THIS ASSIGNMENT AND ASSUMPTION OF SPACE LEASES (this “Assignment”), is made as
of _______________, 2009, by and between __________________________, a
__________________________ (“Assignor”) and [PURCHASER ASSIGNEE, a
_______________________] (“Assignee”).


W I T N E S S E T H:


WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of _____________, 2008, by and between Assignor and
______________________ (the “Sale Agreement”), Assignor agreed to sell to
Assignee, inter alia, certain real property, the improvements located thereon
and certain rights appurtenant thereto, all as more particularly described in
the Sale Agreement (collectively, the “Real Property”), known as
____________________________, _______________ County, ______________.  Initially
capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Sale Agreement; and


WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain leases and that Assignor and Assignee shall enter into this
Assignment.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:


1.             Assignment. Assignor hereby assigns, sets over and transfers to
Assignee all of Assignor’s right, title and interest in, to and under the space
leases (“Leases”) with the tenants of the Real Property identified on Exhibit A
attached hereto and incorporated herein by this reference.  Assignee hereby
accepts the foregoing assignment of the Leases.


2.             As-Is Certificate.  Reference is made to that certain As-Is
Certificate and Agreement, bearing even date herewith, executed by Assignee for
the benefit of Assignor (the “As-Is Certificate”), pursuant to which Assignee
has (a) agreed to certain limitations on representations, warranties, and
liabilities of Assignor; (b) waived and released certain rights and claims
against Assignor and certain of its affiliates; and (c) agreed to assume certain
Assumed Liabilities (as defined in the As-Is Certificate) relating to, arising
out of or otherwise attributable to the Property, including the Leases.  The
As-Is Certificate is binding upon Assignee and its successors and assigns,
including successor owners of an interest in the Leases.


3.             Miscellaneous. This Assignment and the obligations of the parties
hereunder shall survive the closing of the transaction referred to in the Sale
Agreement and shall not be merged therein, shall be binding upon and inure to
the benefit of the parties hereto, their respective legal representatives,
successors and assigns, shall be governed by and construed in accordance with
the laws of the State of Texas applicable to agreements made and to be wholly
performed within said State and may not be modified or amended in any manner
other than by a written agreement signed by the party to be charged therewith.

 
F - 1

--------------------------------------------------------------------------------

 

4.             Severability.  If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.


5.             Counterparts. This Assignment may be executed in counterparts,
each of which shall be an original and all of which counterparts taken together
shall constitute one and the same agreement.


IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.



 
ASSIGNOR:
                     
SHP II CARUTH, L.P., a Texas limited partnership
           
By:
Caruth Haven Court GP, LLC, a Texas limited
liability company, its general partner
             
By:
         
Name:  Richard K. Blaylock
     
Title:    Manager


 
F - 2

--------------------------------------------------------------------------------

 
 

 
ASSIGNEE:
       
[PURCHASER ASSIGNEE, a
 
_______________________]
       
By:
     
Name:
   
Title:


 
F - 3

--------------------------------------------------------------------------------

 

EXHIBIT A


List of Tenants

 
F - 4

--------------------------------------------------------------------------------

 

EXHIBIT G


Form of Assignment of Intangible Property


ASSIGNMENT OF INTANGIBLE PROPERTY


THIS ASSIGNMENT OF INTANGIBLE PROPERTY (this “Assignment”), is made as of
__________________, 2009, by and between____________________________, a
_______________________ (“Assignor”) and [PURCHASER ASSIGNEE, a
_______________________] (“Assignee”).


W I T N E S S E T H:


WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of ________________, 2008, by and between Assignor and
________________________ (the “Sale Agreement”), Assignor agreed to sell to
Assignee, inter alia, certain real property, the improvements located thereon
and certain rights appurtenant thereto, all as more particularly described in
the Sale Agreement (collectively, the “Real Property”), known as
______________________, __________ County, _____________.  Initially capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
to such terms in the Sale Agreement; and


WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee rights to certain intangible property and that Assignor and Assignee
shall enter into this Assignment.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:


1.             Assignment of Contracts, Licenses and Permits. Assignor hereby
assigns, sets over and transfers to Assignee all of Assignor’s right, title and
interest in, to and under the following, if and only to the extent the same may
be assigned or quitclaimed by Assignor without expense to Assignor:


 
(a)
all service, supply, maintenance, utility and commission agreements, all
equipment leases, and all other contracts, subcontracts and agreements relating
to the Real Property and the Personal Property (including all contracts,
subcontracts and agreements relating to the construction of any unfinished
tenant improvements), all of which are described in Exhibit A attached hereto
and incorporated herein by this reference (herein collectively called the
“Contracts”); and



 
(b)
to the extent that some are in effect as of the date hereof, any licenses,
permits and other written authorizations necessary for the use, operation or
ownership of the Real Property (herein collectively called the “Licenses and
Permits”); and


 
G - 1

--------------------------------------------------------------------------------

 

 
(c)
the rights of Assignor (if any) to the name “Caruth Haven” (it being
acknowledged by Assignee that Assignor does not have exclusive rights (and in
fact may have no rights) to use such name and Assignor has not registered the
same in any manner); and



 
(d)
any guaranties and warranties in effect with respect to any portion of the Real
Property or the Personal Property as of the date hereof.



Assignee hereby accepts the foregoing assignment of the interests described in
this Section 1.


2.             As-Is Certificate.  Reference is made to that certain As-Is
Certificate and Agreement, bearing even date herewith, executed by Assignee for
the benefit of Assignor (the “As-Is Certificate”), pursuant to which Assignee
has (a) agreed to certain limitations on representations, warranties, and
liabilities of Assignor; (b) waived and released certain rights and claims
against Assignor and certain of its affiliates; and (c) agreed to assume certain
Assumed Liabilities (as defined in the As-Is Certificate) relating to, arising
out of or otherwise attributable to the Property, including the Contracts and
the Licenses and Permits.  The As-Is Certificate is binding upon Assignee and
its successors and assigns, including successor owners of an interest in the
Contracts and the Licenses and Permits.


3.             Miscellaneous. This Assignment and the obligations of the parties
hereunder shall survive the closing of the transaction referred to in the Sale
Agreement and shall not be merged therein, shall be binding upon and inure to
the benefit of the parties hereto, their respective legal representatives,
successors and assigns, shall be governed by and construed in accordance with
the laws of the State of Texas applicable to agreements made and to be wholly
performed within said State and may not be modified or amended in any manner
other than by a written agreement signed by the party to be charged therewith.


4.             Severability.  If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.


5.             Counterparts.  This Assignment may be executed in counterparts,
each of which shall be an original and all of which counterparts taken together
shall constitute one and the same agreement.

 
G - 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.



 
ASSIGNOR:
                                 
SHP II CARUTH, L.P., a Texas limited partnership
           
By:
Caruth Haven Court GP, LLC, a Texas limited
liability company, its general partner
             
By:
         
Name:  Richard K. Blaylock
     
Title:    Manager


 
G - 3

--------------------------------------------------------------------------------

 
 

 
ASSIGNEE:
       
[PURCHASER ASSIGNEE, a
 
_______________________]
       
By:
     
Name:
   
Title:


 
G - 4

--------------------------------------------------------------------------------

 

EXHIBIT A


List of Contracts
(service, supply, maintenance, utility and commission agreements,
and all equipment leases, and guaranties and warranties, if any)

 
G - 5

--------------------------------------------------------------------------------

 

EXHIBIT H


Form of Notice to Tenants




NOTICE OF SALE
(To Tenants, Regarding Assignment and Assumption of Space Leases)


TO:
All Tenants of ___________________
 
_______________, 2009
 
________________________
     
________________________
   





RE:           Notice of Change of Ownership of __________________,
__________County, _________


To Whom It May Concern:


You are hereby notified as follows:


1.
That as of the date hereof, ___________________ has transferred, sold, assigned,
and conveyed all of its interest in and to the above-described property (the
“Property”) to [Purchaser Assignee: _______________________], [Assignee: a
_______________________] (the “New Owner”).



2.
Future notices and rental payments with respect to your leased premises at the
Property should be made to the New Owner in accordance with your Lease terms at
the following address:



[Purchaser Assignee]
_______________________
_______________________


3.
If there is a security deposit with respect to your lease, it has been
transferred to the New Owner and as such the New Owner shall be responsible for
holding the same in accordance with the terms of your lease.


 
H - 1

--------------------------------------------------------------------------------

 
 

 
SHP II CARUTH, L.P., a Texas limited partnership
           
By:
Caruth Haven Court GP, LLC, a Texas limited
liability company, its general partner
             
By:
____         
Name:  Richard K. Blaylock
     
Title:    Manager


 
H - 2

--------------------------------------------------------------------------------

 
 

 
[PURCHASER ASSIGNEE, a
 
_______________________]
     
By:
     
Name:
   
Title:


 
H - 3

--------------------------------------------------------------------------------

 

EXHIBIT I


Form of Seller's Non-Foreign Certificate




NON-FOREIGN CERTIFICATE


Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person.  For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity.  To inform [Purchaser Assignee, a _______________________] (the
“Transferee”) that withholding of tax is not required upon the disposition of a
United States real property interest by _________________________, a
__________________________ (the “Seller”), the undersigned hereby certifies the
following on behalf of Seller:


1.              Seller is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations); and


2.              Seller is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Income Tax Regulations issued under the Internal
Revenue Code.


3.              Seller's U.S. employer tax identification number is [Insert
Seller’s Tax ID No.: ___________]; and


4.              Seller's office address is c/o Prudential Real Estate Investors,
Two Ravinia Drive, Suite 400c/o Prudential Real Estate Investors, Two Ravinia
Drive, Suite 400, Atlanta, Georgia  30346.


Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 
I - 1

--------------------------------------------------------------------------------

 

The undersigned declares that the undersigned has examined this certification
and to the best of the undersigned’s knowledge and belief it is true, correct
and complete, and the undersigned further declares that such party has authority
to sign this document on behalf of Seller.


Certified, sworn to and subscribed
       
before me this ___ day of
SHP II CARUTH, L.P., a Texas limited partnership
____________, 2009.
         
By:
Caruth Haven Court GP, LLC, a Texas limited
________________________
 
liability company, its general partner
Notary Public
           
By:
____  
My Commission Expires:
   
Name:  Richard K. Blaylock
     
Title:    Manager
________________________
                 
(NOTARIAL SEAL)
       


 
I - 2

--------------------------------------------------------------------------------

 

EXHIBIT J


Form of Seller’s Title Affidavit


AFFIDAVIT OF TITLE




STATE OF TEXAS


COUNTY OF DALLAS




The undersigned deponent, Richard K. Blaylock, (the “Deponent”), having
personally appeared before the undersigned notary public and first having been
duly sworn according to law, deposes and says under oath as follows:


1.              Deponent is presently Manager of Caruth Haven Court GP, LLC,
which is the general partner of SHP II Caruth, L.P, a Texas limited
partnership  (the “Owner”).


2.              In such capacity, the Deponent has personal knowledge of the
facts sworn to in this affidavit and such facts are true and correct in all
material respects.


3.              The Owner is the owner of certain real estate, a description of
which is set forth on Exhibit A attached hereto and made a part hereof (the
“Property”).


4.              There are no leases or tenancies affecting the Property except
as set forth on Exhibit C attached hereto and by this reference made a part
hereof.


5.              There are no suits, judgments, bankruptcies or executions
pending against the Owner in any court whatsoever that could in any way affect
the title to the Property, or constitute a lien thereon.


6.              To Owner’s knowledge, there are no loan deeds, security deeds,
trust deeds, mortgages or liens of any nature whatsoever unsatisfied against the
Property and no easements, agreements or other encumbrances affecting the title
to the Property, except as set forth on Exhibit B attached hereto and made a
part hereof.


7.              No work, improvements and repairs have been made by or on behalf
of the Owner to the Property within the last one hundred twenty (120) days
immediately preceding the date hereof, or, if any work, improvements and repairs
have been made by or on behalf of the corporation, the same are complete and
there are no unpaid bills incurred for labor, services and materials used in
making improvements or repairs on the Property or for the services of
architects, surveyors or engineers with respect thereto.

 
J - 1

--------------------------------------------------------------------------------

 

8.           This affidavit is made to induce Fidelity National Title Insurance
Company to issue its owner's policy insuring Grantee for the sum of $________;
and to induce the attorney certifying title so to certify.




Certified, sworn to and subscribed before
 
me this ___ day of ____________, 200.
     
________________________
________________________
Notary Public
Name:  Richard K. Blaylock
       
My Commission Expires:
     
________________________
     
(NOTARIAL SEAL)
 


 
J - 2

--------------------------------------------------------------------------------

 

Exhibit A
LEGAL DESCRIPTION

 
J - 3

--------------------------------------------------------------------------------

 

EXHIBIT K


LITIGATION NOTICES, CONTRACT DEFAULTS
GOVERNMENTAL VIOLATIONS

 
K - 1

--------------------------------------------------------------------------------

 

EXHIBIT L


LIST OF TENANTS

 
L - 1

--------------------------------------------------------------------------------

 

EXHIBIT M


Form of Audit Letter






SELLER LETTERHEAD






MONTH DD, 200[ ]




Terry G. Roussel, CEO
Sharon C. Kaiser, CFO
ENTITY
1920 Main Street, Suite 400
Irvine, CA  92614
We are providing this letter at the request of PURCHASER in connection with the
audit being undertaken by Deloitte & Touche, LLP (“Deloitte”) of the statement
of revenues and certain expenses (Historical Summary) for the commercial
property referred to as PROPERTY NAME(S) AND ADDRESS(ES) (the “Property”), for
the year ended December 31, 200[ ] for the purpose of Deloitte expressing an
opinion as to whether Historical Summary presents fairly, in all material
respects, the revenue and certain expenses of the Property in conformity with
accounting principles generally accepted in the United States of America.  We
are also providing this letter in connection with Deloitte’s review of the
Historical Summary for the Property for the period from January 1, 200[ ]
through MONTH DD, 200[ ] for the purpose of determining whether any material
modifications should be made to the Historical Summary for this period for it to
be in conformity with accounting principles generally accepted in the United
States of America.


We confirm that we are responsible for the following:


a.
The fair presentation of the statement of revenues and certain expenses referred
to above in conformity with accounting principles generally accepted in the
United States of America



b.
The design and implementation of programs and controls to prevent and detect
fraud.



c.
Establishing and maintaining effective internal control over financial
reporting.



Certain representations in this letter are described as being limited to matters
that are material.  Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, makes it probable that the judgment of a reasonable
person relying on the information would be changed or influenced by the omission
or misstatement.

 
M - 1

--------------------------------------------------------------------------------

 

We confirm, to the best of our knowledge and belief, the following
representations made to you during Deloitte’s audit.


1.
The Historical Summary referred to above is fairly presented in conformity with
accounting principles generally accepted in the United States of America.



2.
We have made available to you all financial records and related data.



3.
There have been no communications from regulatory agencies concerning
noncompliance with or deficiencies in financial reporting practices.



4.
The Property has not performed an assessment of the risk that the Historical
Summary may be materially misstated as a result of fraud.



5.
We have no knowledge of any fraud or suspected fraud affecting the Property
involving (a) management, (b) employees who have significant roles in the
Property’s internal control over financial reporting, or (c) others if the fraud
could have a material effect on the Historical Summary.



6.
We have no knowledge of any allegations of fraud or suspected fraud affecting
the Property received in communications from employees, former employees,
analysts, regulators, short sellers, or others.



7.
There are no unasserted claims or assessments that legal counsel has advised us
are probable of assertion and must be disclosed in accordance with Financial
Accounting Standards Board (“FASB”) Statement No. 5, Accounting for
Contingencies.



Except where otherwise stated below, matters less than $______ collectively are
not considered to be exceptions that require disclosure for the purpose of the
following representations.  This amount is not necessarily indicative of amounts
that would require adjustment to or disclosure in the Historical Summary.


8.
We have disclosed to you any change in the Property’s internal control over
financial reporting that occurred during the Property’s most recent fiscal year
that has materially affected, or is reasonably likely to materially affect, the
Property’s internal control over financial reporting.



9.
There are no transactions that have not been properly recorded in the accounting
records underlying the Historical Summary.



10.
Related party transactions have been appropriately identified, properly
recorded, and disclosed in the financial statements.



11.
The Property has no plans or intentions that may affect the carrying value or
classification of assets and liabilities.



12.
In preparing the Historical Summary in conformity with accounting principles
generally accepted in the United States of America, management uses estimates.
All estimates have been disclosed in the financial statements for which known
information available prior to the issuance of the financial statements
indicates that both of the following criteria are met:


 
M - 2

--------------------------------------------------------------------------------

 

a.
It is at least reasonably possible that the estimate of the effect on the
Historical Summary of a condition, situation, or set of circumstances that
existed at the date of the Historical Summary will change in the near term due
to one or more future confirming events.



b.
The effect of the change would be material to the financial statements.



13.
Risks associated with concentrations, based on information known to management,
that meet all of the following criteria have been disclosed in the financial
statements:



a.
The concentration exists at the date of the financial statements.



b.
The concentration makes the enterprise vulnerable to the risk of a near-term
severe impact.



c.
It is at least reasonably possible that the events that could cause the severe
impact will occur in the near term.



14.
There are no:



a.
Violations or possible violations of laws or regulations whose effects should be
considered for disclosure in the Historical Summary or as a basis for recording
a loss contingency.



b.
Other liabilities or gain or loss contingencies that are required to be accrued
or disclosed by FASB Statement No. 5, Accounting for Contingencies.



15.
The Property has complied with all aspects of contractual agreements that may
have an effect on the Historical Summary in the event of noncompliance.



16.
No events have occurred subsequent to December 31, 200[_] that requires
consideration as adjustments to or disclosures in the financial statements,
other than as disclosed.



17.
We believe that all expenditures that have been deferred to future periods are
recoverable.



18.
Based on available information, management has assessed its environmental
liabilities and has determined no reserve is required.



19.
We do not have (a) asserted and unsettled income tax contingencies, or (b)
unasserted income tax contingencies cause by uncertain tax positions taken in
our income tax returns filed with the Internal Revenue Services and state tax
authorities that are probable of assertion by such tax authorizes under the
provisions of the FASB Statement No. 5, Accounting for Contingencies.
Furthermore, we have not received either written oral tax opinions that are
contrary to our assessment.


 
M - 3

--------------------------------------------------------------------------------

 
 

 
[SELLER]




 
By:
   




 
Printed Name:
   




 
Its:
   




 
Date:
   


 
M - 4

--------------------------------------------------------------------------------

 

EXHIBIT N


Form of Minimum Threshold Agreement






MINIMUM THRESHOLD AGREEMENT


This MININUM THRESHOLD AGREEMENT ("Agreement") is made as of the ____ day of
_________, 2008 by SHP II CARUTH, L.P., a Texas ("Seller"), [___________]
("Buyer"), and FIDELITY NATIONAL TITLE INSURANCE COMPANY, a _________ (“Escrow
Agent”).


1.              Recitals.


(a)            As of even date herewith, Seller has sold to Buyer that certain
senior housing facility known as Caruth Haven located in Dallas, Texas (the
“Facility”) pursuant to the terms of that certain Purchase and Sale Agreement
dated ________, 2008 between Seller and Buyer (the “Contract”);.


(b)            As of even date herewith, Buyer and 12 Oaks Management, Inc.
(“Manager”) have entered into that certain Property Management Agreement whereby
Manager shall provide management services for the Facility from and after the
date hereof;


(c)            Section 7.3(n) of the Contract requires that Seller deliver this
Agreement and the Escrow Funds as a condition precedent to the acquisition of
the Facility by Buyer; and


(d)            Seller has simultaneously deposited Five Hundred Thousand and
No/100ths Dollars ($500,000.00) (the “Escrow Funds”) with Escrow Agent, to be
governed by the terms of this Agreement.


2.              Definitions.   The following terms shall have the definitions
set forth below:


(a)            The term "Gross Revenue," as used in this Agreement, means all
revenues collected from the operation of the Facility, whatever source,
including, without limitation, rental income from residents, space rentals,
service fee income, food income, assisted living income, guest fees, and other
income generated from the operation of the Facility. Gross Revenue shall exclude
insurance proceeds (except for rent loss proceeds), condemnation awards, and
security deposits (unless forfeited by the resident). In calculating Gross
Revenues for any one month period, only the amounts actually received during the
month in question shall be taken into account (and not any accrued rentals that
are not paid).


(b)            The term “Facility Operating Expenses” shall mean all reasonable
and customary costs and expenses (that are paid with respect to the Facility,
whether paid directly by Buyer or reimbursed to Manager; provided however, for
the purposes of calculating Facility Operating Expenses under this Agreement,
Facility Operating Expenses shall be deemed to exclude the following:  (i) debt
service on mortgage loans encumbering the Facility, (ii) expenditures normally
capitalized under GAAP, (iii) amortization and depreciation, (iv) reserves, (v)
taxes (other than property taxes, to the extent permitted herein), (vi) property
taxes above $175,000.00 which are attributable to a change of ownership of the
Facility and not a change in millage rate or recurring assessments, (vii) audit
fees incurred by Buyer, (viii) non-recurring expenses greater than Twenty-Five
Thousand Dollars ($25,000.000) which have not been incurred in the normal course
of operation of the Facility during the three (3) years prior to the date of
this Agreement, except with respect to expenses incurred by Buyer to comply with
violations of laws in effect as of the date of this Agreement, and (ix) any
increases in recurring expenses for the Facility from the costs incurred for
such recurring items in the normal course of operation of the Facility during
the three (3) years prior to the date of this Agreement, which increases are a
result of Buyer mandated changes in scope of  recurring expenses such as
increases in insurance coverages, Buyer mandated changes in staffing patterns or
programs, or other Buyer mandated changes in policies and procedures.  In
calculating Facility Operating Expenses for any one month period, expenses for
the Facility that are attributable to longer periods of time shall be
appropriately pro-rated and allocated to that month (e.g. 1/12 of an annual tax
payment, 1/3 of a quarterly service agreement payment).

 
N - 1

--------------------------------------------------------------------------------

 

(c)            The term “Net Operating Income” or “NOI” shall mean Gross
Revenues less all Facility Operating Expenses.


(d)            The term “Minimum Return Threshold” shall mean One Million Six
Hundred Fifty Thousand and No/100ths ($1,650,000.00), which amount shall be
increased by two and one-half percent (2.5%) on each anniversary of the date
hereof.


(e)            The term “Expiration Date” shall mean earlier to occur of the
following ((i) Escrow Agent has disbursed all of the Escrow Funds to Buyer
pursuant to the terms of this Agreement; (ii) the Facility has generated an
annualized NOI equal to at least One Hundred Ten Percent (110%) of the Minimum
Return Threshold then in effect for a minimum of six consecutive (6) months; or
(iii) the date which is two (2) years following the date of this Agreement.


3.              Escrow Funds


(a)            Contemporaneously with the execution hereof, Seller has deposited
with Escrow Agent the Escrow Funds.  Escrow Agent shall hold the Escrow Funds in
escrow and disburse the Escrow Funds only as set forth below.


(b)            Escrow Agent hereby acknowledges receipt of the Escrow Funds and
covenants and agrees to hold the Escrow Funds in escrow as provided above and,
subject to Section 3(d) below, disburse the Escrow Funds to Buyer within ten
(10) days following receipt of a Payment Request in an amount equal to the
portion of the Escrow Funds set forth on such Payment Request.

 
N - 2

--------------------------------------------------------------------------------

 

(c)            The Escrow Funds shall be held in an interest bearing account
with any interest accrued thereon payable to Seller.  The Federal Tax
Identification Number of Seller is 83-0354824


(d)            If Escrow Agent receives a written notice from Seller within ten
(10) days following receipt of a Payment Request objecting to such Payment
Request (a “Dispute Notice”), then Escrow Agent shall withhold such delivery
until Buyer and Seller resolve the objection and provide Escrow Agent written
instructions signed by both parties directing a delivery of the Escrow
Funds.  Buyer and Seller agree to send to the other a duplicate copy of any
written notice sent to the Escrow Agent with respect to the subject matter of
this Escrow Agreement.


(e)            In no event shall Seller’s liability to Buyer pursuant to this
Agreement exceed the amount of the Escrow Funds, regardless of the actual NOI
for the Facility for the Term hereof.


4.              Quarterly NOI Statements.


(a)            Manager shall prepare and deliver to Buyer and Seller a quarterly
(based on calendar quarters or any partial calendar quarter, as applicable)
report setting forth the annualized NOI for the Facility (the “NOI Statement”)
for each calendar quarter (or portion thereof) following the date hereof and
until the Expiration Date.  Each NOI Statement shall include (i) a calculation
of the actual year to date NOI for the Facility ending as of the last day of the
preceding calendar quarter, and (ii) a calculation of the annualized NOI for
each month for the previous rolling six (6) month period ending as of the last
day of the preceding month.


(b)            Schedule 1 attached hereto sets forth the “Quarter Threshold” and
the cumulative “Annual Threshold” for each calendar quarter for two calendar
years following the date hereof.  In the event that any quarterly NOI Statement
sets forth an actual NOI for such calendar quarter in excess of the applicable
Quarter Threshold, Buyer shall not be entitled to any disbursement from the
Escrow Funds for such calendar quarter.  In the event that a quarterly NOI
Statement sets forth an actual NOI for such calendar quarter less than the
applicable Quarter Threshold, then, subject to the reconciliation set forth in
Section 5 below Buyer shall be entitled to a disbursement from the Escrow Funds
in an amount equal to the difference between the actual NOI and the applicable
Quarter Threshold (a “Calendar Draw”).


5.              Year End Reconciliation.  Within sixty (60) calendar days
following the close of each calendar year following the date hereof, Manager
shall prepare and deliver to Buyer and Seller a final NOI Statement for such
calendar year (the “Annual NOI Statement”), which shall include a calculation of
the total NOI for the Facility for the preceding calendar year.  Within ten (10)
business days following receipt of the Annual NOI Statement, the parties shall
meet to reconcile any payments for which Buyer or Seller may be entitled to for
such calendar year.  In the event the parties are not able to resolve the amount
due within such ten (10) business day period, then the determination of the
amount due shall be submitted to arbitration pursuant to Section 7 below.  It is
acknowledged and agreed by the parties that, notwithstanding the quarterly
statements and payments described in Section 4 above, Buyer shall only be
entitled to disbursement of the Escrow Funds if the annual NOI for the Facility
is less than the Minimum Return Threshold. Therefore:

 
N - 3

--------------------------------------------------------------------------------

 

 
(i)
In the event that the actual annual NOI is less than the Minimum Return
Threshold, Buyer shall be entitled to a disbursement from the Escrow Funds in an
amount equal to the difference between the actual NOI and the applicable Minimum
Return Threshold (the “NOI Gap”), less any Calendar Draws previously disbursed
to Buyer, if any.

 
(ii)
In the event that an NOI Gap exists, but such NOI Gap is less than the aggregate
of all Calendar Draws previously disbursed to Buyer for such calendar year, then
Buyer shall reimburse Seller for any amounts by which the aggregate Calendar
Draws for such calendar year exceed the NOI Gap.

 
(iii)
In the event that the actual annual NOI is more than the Minimum Return
Threshold, then Buyer shall reimburse Seller any and all Calendar Draws
previously disbursed to Buyer for such calendar year.

 
(iv)
In no event shall Buyer be entitled to any Escrow Funds with respect to NOI Gaps
relating to periods of time following the Expiration Date.



Any amounts to be paid by Seller or Buyer pursuant to this Section 5 (whether
through disbursement of Escrow Funds or by reimbursement to Seller) shall be
made within twenty (20) days following the date of the Annual NOI Statement.


6.              Disbursements from Escrow


(a)            In the event Buyer is entitled to a disbursement from the Escrow
Funds in accordance with Sections 4 or 5 above, Buyer shall deliver to Seller
and Escrow Agent a notice setting forth the amount due to Buyer together with
reasonable back-up documentation (a “Payment Request”).  In no event shall Buyer
be entitled to submit a Payment Request t pursuant to this Agreement more than
once per calendar quarter.


(b)            In the event Seller delivers a Dispute Notice pursuant to Section
3(d) above, Seller and Buyer shall attempt to resolve any differences with
respect to the parties’ obligations hereunder for a period of ten (10) business
days following receipt of the Dispute Notice.  In the event the parties are not
able to resolve the amount due to Buyer within such ten (10) business day
period, then the determination of Buyer’s rights with respect to the Escrow
Funds shall be submitted to arbitration pursuant to Section 7 below.


7.             Arbitration.    In the event that a dispute pursuant to Section 6
above may be resolved by arbitration, the arbitration shall be conducted in
Dallas, Texas, as provided in this Section 7.  The party desiring such
arbitration shall give written notice thereof to the other specifying the
dispute to be arbitrated.  Within ten (10) days after the date on which the
arbitration procedure is invoked as provided in this Agreement, each party shall
appoint an experienced arbitrator and notify the other party of the arbitrator’s
name and address.  The two arbitrators so appointed shall appoint a third
experienced arbitrator.  If the three arbitrators to be so appointed are not
appointed within twenty (20) days after the date the arbitration procedure is
invoked as provided in this Agreement, then the arbitrator or arbitrators, if
any, who have been selected shall proceed to carry out the arbitration.  The
arbitrator(s) selected shall furnish Seller and Buyer with a written decision
within ten (10) days after the date of selection of the last of the arbitrators
to be so selected. Any decision so submitted shall be signed by a majority of
the arbitrators, if more than two have been selected.  If only two arbitrators
have been selected and they are unable to agree, then either Seller or Buyer
shall be entitled to apply to the presiding judge of the Superior Court of
Dallas County, Texas (“Court”) for the selection of a third arbitrator who shall
be selected from a list of names of experienced arbitrators submitted by Seller
or from a list of names so submitted by Buyer, as the case may be, unless both
Seller and Buyer submit lists of names, in which case the Court, in its sole
discretion, shall select the arbitrator from the lists.  Each arbitrator so
appointed shall be an independent certified public accountant.  In designating
arbitrators and in deciding the dispute, with the then prevailing rules of the
American Arbitration Association (or any successor organization) and in
accordance with applicable Texas law, subject, however, to such limitations as
may be placed on them by the provisions of this Agreement.  The decision of the
arbitrators shall be final and binding upon the parties, and judgment on the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

 
N - 4

--------------------------------------------------------------------------------

 

8.              Term. The term of this Agreement (the “Term”) shall commence as
of the date hereof and shall expire as of the date in which any payments to
Buyer or Seller are made pursuant to Section 5 above for the second twelve (12)
month period following the date of this Agreement.  Any Escrow Funds held by
Escrow Agent as of the expiration of the Term shall be returned to
Seller.  Neither party shall have any liability hereunder following the
expiration of the Term of this Agreement.


9.              No Assignment.  Neither party to this Agreement shall have the
right to assign their rights and benefits under this Agreement without the prior
written consent of the other party which may be withheld in either party’s sole
and absolute discretion.


10.            Successors.  Each party’s obligations under this Agreement shall
be binding on their successors and permitted assigns.


11.            Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas.


12.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.


13.            Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by facsimile
(provided that the sender of such communication shall orally confirm receipt
thereof by the appropriate parties and send a copy of such communication to the
appropriate parties within one (1) business day of such facsimile) or when
personally delivered as shown on a receipt therefor (which shall include
delivery by a nationally recognized overnight delivery service such as Federal
Express, UPS Next Day Air, Purolator Courier or Airborne Express), to the
address for each party set forth below.  Any party, by written notice to the
other in the manner herein provided, may designate an address different from
that set forth below.

 
N - 5

--------------------------------------------------------------------------------

 



If to Buyer:
CORNERSTONE GROWTH AND INCOME OPERATING PARTNERSHIP, L.P.

c/o Cornerstone Growth & Income REIT, Inc.
Attn:  Sharon C. Kaiser
Chief Financial Officer
1920 Main Street, Suite 400
Irvine, CA  92614
Telephone No.:  949.263.4326
Telecopy No.:    949.250.0592


with a copy to:
Servant Healthcare Investments, LLC

Attn: Kevin Maddron
1000 Legion Place, Ste. 1650
Orlando, FL 32801
Telephone No.:   407.999.7772
Telecopy No.:     407.999.7759


with a copy to:
Michael A. Okaty, Esq.

Foley & Lardner LLP
111 North Orange Avenue
Suite 1800
Orlando, Florida 32801
Telephone No.:  407-244-3229
Telecopy No.:    407-648-1743


If to Seller:
SHP II Caruth, L.P.

c/o Prudential Real Estate Investors
Two Ravinia Drive, Suite 400
Atlanta, Georgia  30346
Attention:  John W. Dark
Telephone No.:  770.395.8635
Telecopy No.:    770.399.5363


 
with a copy to:
 The Prudential Insurance Company of America

PREI Law Department
Arbor Circle South, 8 Campus Drive
Parsippany, New Jersey  07054
Attention:  Law Department (James N. Marinello)
Telephone No.:  973.683.1718
Telecopy No.:    973.683.1788

 
N - 6

--------------------------------------------------------------------------------

 

 
with a copy to:
 Alston & Bird LLP

1201 West Peachtree Street
Atlanta, Georgia  30309-3424
Attention:  Mark C. Rusche
Telephone No.:  404.881.7281
Telecopy No.:  404.253.8798


If to Escrow Agent:






14.            Escrow Agent.  Escrow Agent hereby accepts its designation as
Escrow Agent hereunder and agrees to hold and disburse the Escrow Funds as
herein provided.  Escrow Agent shall not be liable for any acts taken in good
faith, shall only be liable for its willful default or gross negligence, and
may, in its sole discretion, rely upon the oral or written notices,
communications, orders or instructions given by the parties hereto.  Escrow
Agent’s only responsibility with respect to the Escrow Funds shall be to use its
reasonable and diligent efforts to hold and to disburse the same in accordance
with this Agreement.  In the event of a dispute sufficient in the discretion of
Escrow Agent to justify its doing so, Escrow Agent shall be entitled to tender
the Escrow Funds into the registry or custody of any court of competent
jurisdiction, together with such legal proceedings as it deems appropriate, and
thereupon to be discharged from all further duties under this Agreement.  Any
such legal action may be brought in any such court as Escrow Agent shall
determine to have jurisdiction thereof.  Buyer and Seller hereby agree to
indemnify and hold harmless Escrow Agent against any and all losses, claims,
damages, liabilities and expenses, including, without limitation, reasonable
costs of investigation and counsel fees and disbursements which may be imposed
upon Escrow Agent or incurred by it in connection with its acceptance of this
appointment as Escrow Agent hereunder or the performance of its duties hereunder
including, without limitation, any litigation arising from this Agreement or
involving the subject matter hereof; provided, however, that if Escrow Agent
shall be found guilty of willful default or gross negligence under this
Agreement, then, in such event, Escrow Agent shall bear all such losses, claims,
damages and expenses.  Escrow Agent shall be discharged from all further duties
under this Agreement upon the disbursement of the Escrow Funds as provided
herein.

 
N - 7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed, sealed and delivered this
Minimum Threshold Agreement on the ____ day of ______________, 200_.





 
SELLER:
           
SHP II CARUTH, L.P., a Texas limited partnership
           
By:
Caruth Haven Court GP, LLC, a Texas
limited liability company, its general partner
               
By:
___        
Name:  Richard K. Blaylock
       
Title:    Manager








 
BUYER:
     
______________________________





Manager hereby joins in the execution of this Agreement solely for the purposes
of acknowledging its obligations to deliver the NOI Statements and Annual NOI
Statements in accordance with the terms of this Agreement:



 
MANAGER:
     
__________________________________


 
N - 8

--------------------------------------------------------------------------------

 

SCHEDULE 1


[SAMPLE Minimum Return Threshold]


Time Period
Quarter Threshold
Annualized Threshold
1/1/09-3/31/09
$412,500.00
$412,500.00
4/1/09-6/30/09
$412,500.00
$825,000.00
7/1/09-9/30/09
$412,500.00
$1,237,500.00
10/1/09-12/31/09
$412,500.00
$1,650,000.00
1/1/10-3/31/10
$422,812.50
$422,812.50
4/1/10-6/30/10
$422,812.50
$845,625.00
7/1/10-9/30/10
$422,812.50
$1,268,437.50
10/1/10-12/31/10
$422,812.50
$1,691,250.00


 
N - 9

--------------------------------------------------------------------------------

 

EXHIBIT O


INTENTIONALLY DELETED

 
N - 1

--------------------------------------------------------------------------------

 

EXHIBIT P


PERSONAL PROPERTY

 
N - 1

--------------------------------------------------------------------------------

 

EXHIBIT Q


LICENSES




Type B Large Assisted Living License


Health Permit


Elevator Inspection Certificate


Boiler Certificates


Certificate of Occupancy



 
N - 1

--------------------------------------------------------------------------------

 

EXHIBIT R


FINANCIAL STATEMENTS
 
 
N - 1

--------------------------------------------------------------------------------